

LOAN AND SECURITY AGREEMENT
TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS
1
     
SECTION 2.
CREDIT FACILITIES
24
     
2.1
Loans.
24
2.2
Letters of Credit.
25
2.3
Term Loans.
27
     
SECTION 3.
INTEREST AND FEES
28
     
3.1
Interest.
28
3.2
Closing Fee.
29
3.3
Intentionally omitted
29
3.4
Servicing Fee.
29
3.5
Unused Line Fee.
29
3.6
Letter of Credit Fees
30
3.7
Changes in Laws and Increased Costs of Loans.
30
     
SECTION 4.
CONDITIONS PRECEDENT
32
     
4.1
Conditions Precedent to Initial Loans and Letters of Credit.
32
4.2
Conditions Precedent to All Loans and Letters of Credit
34
     
SECTION 5.
GRANT AND PERFECTION OF SECURITY INTEREST
34
     
5.1
Grant of Security Interest.
34
5.2
Perfection of Security Interests.
36
     
SECTION 6.
COLLECTION AND ADMINISTRATION
40
     
6.1
Borrowers’ Loan Accounts.
40
6.2
Statements.
40
6.3
Collection of Accounts.
40
6.4
Payments
41
6.5
Authorization to Make Loans.
42

 
 
 

--------------------------------------------------------------------------------

 
 
6.6
Use of Proceeds.
42
6.7
Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
43
6.8
Bank Products
43
     
SECTION 7.
COLLATERAL REPORTING AND COVENANTS
44
     
7.1
Collateral Reporting
44
7.2
Accounts Covenants
44
7.3
Inventory Covenants.
45
7.4
Equipment and Real Property Covenants.
46
7.5
Power of Attorney.
46
7.6
Right to Cure.
47
7.7
Access to Premises.
48
     
SECTION 8.
REPRESENTATIONS AND WARRANTIES
48
     
8.1
Corporate Existence, Power and Authority.
48
8.2
Name; State of Organization; Chief Executive Office; Collateral Locations.
49
8.3
Financial Statements; No Material Adverse Change.
49
8.4
Priority of Liens; Title to Properties.
50
8.5
Tax Returns.
50
8.6
Litigation.
50
8.7
Compliance with Other Agreements and Applicable Laws.
50
8.8
Environmental Compliance.
51
8.9
Employee Benefits.
52
8.10
Bank Accounts.
52
8.11
Intellectual Property.
52
8.12
Subsidiaries; Affiliates; Capitalization; Solvency.
53
8.13
Labor Disputes.
54
8.14
Restrictions on Subsidiaries.
54
8.15
Material Contracts.
55
8.16
Payable Practices.
55
8.17
Accuracy and Completeness of Information.
55
8.18
Survival of Warranties; Cumulative.
55

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.
AFFIRMATIVE AND NEGATIVE COVENANTS
55
     
9.1
Maintenance of Existence
55
9.2
New Collateral Locations.
56
9.3
Compliance with Laws, Regulations, Etc.
56
9.4
Payment of Taxes and Claims.
57
9.5
Insurance.
57
9.6
Financial Statements and Other Information.
58
9.7
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
60
9.8
Encumbrances.
62
9.9
Indebtedness.
63
9.10
Loans, Investments, Etc.
65
9.11
Dividends and Redemptions.
67
9.12
Transactions with Affiliates.
68
9.13
Compliance with ERISA.
68
9.14
End of Fiscal Years; Fiscal Quarters.
69
9.15
Change in Business.
69
9.16
Limitation of Restrictions Affecting Subsidiaries.
69
9.17
Fixed Charge Coverage.
69
9.18
Intentionally omitted
69
9.19
License Agreements.
69
9.20
Foreign Assets Control Regulations, Etc
70
9.21
Intentionally omitted
71
9.22
Costs and Expenses.
71
9.23
Further Assurances.
71
     
SECTION 10.
EVENTS OF DEFAULT AND REMEDIES
72
     
10.1
Events of Default.
72
10.2
Remedies.
74
     
SECTION 11.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
77
     
11.1
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
77
11.2
Waiver of Notices.
78

 
 
 

--------------------------------------------------------------------------------

 
 
11.3
Amendments and Waivers.
79
11.4
Waiver of Counterclaims.
79
11.5
Indemnification.
79
     
SECTION 12.
TERM OF AGREEMENT; MISCELLANEOUS
80
     
12.1
Term.
80
12.2
Interpretative Provisions.
81
12.3
Notices.
83
12.4
Partial Invalidity.
84
12.5
Successors.
84
12.6
Entire Agreement.
84
12.7
USA Patriot Act
85
12.8
Counterparts, Etc.
85





 


 

 
 

--------------------------------------------------------------------------------

 
 
 
LOAN AND SECURITY AGREEMENT
 
This Loan and Security Agreement dated May 11, 2007 is entered into by and among
Wachovia Bank, National Association, a national banking association (“Lender” as
hereinafter further defined) and Langer, Inc, a Delaware corporation (“Langer”),
Silipos, Inc, a Delaware corporation (“Silipos”), Twincraft, Inc. a Vermont
corporation (“Twincraft”) and Regal Medical, Inc. (formerly knows as Regal
Acquisition Co.), a Delaware corporation (“Regal” together with Langer, Silipos,
Twincraft, and Regal each individually a “Borrower” and a “Guarantor” and
collectively, “Borrowers” and “Guarantors” as such terms are hereinafter further
defined).
 
WITNESSETH:
 
WHEREAS, Borrowers and Guarantors have requested that Lender enter into
financing arrangements with Borrowers pursuant to which Lender may make loans
and provide other financial accommodations to Borrowers; and
 
WHEREAS, Lender is willing to agree to make such loans and provide such
financial accommodations on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


SECTION 1.  DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
 
1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.
 
1.2 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Reserve Percentage.
 
 
B-1

--------------------------------------------------------------------------------

 
 
1.3 Intentionally omitted.
 
1.4 “Administrative Borrower” shall mean Langer in its capacity as
Administrative Borrower on behalf of itself and the other Borrowers pursuant to
Section 6.7 hereof and it successors and assigns in such capacity.
 
1.5 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten (10%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.
 
1.5.1 “Authorized Signatory” shall mean any person designated by Borrower on
Schedule 1.5.1 to the Information Certificate as having authority to sign
documents and request advances on behalf of Borrower.


1.5.2 “Availability Block” shall mean Ten (10%) percent of the Borrowing Base;
provided, that, the Availability Block shall be zero ($0) upon: (a) Lender
becoming satisfied in its discretion with the Borrower’s financial reporting;
(b) Lender having received satisfactory financial projections; (c) Borrower
having maintained or on a pro forma basis will maintain a Fixed Charge Coverage
Ratio of no less than 1.0 to1.0; and (d) no Default or Event of Default shall
exist or have occurred and be continuing.
 
1.5.3 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to Borrowers by Lender or any Affiliate of
Lender: (a) credit cards or stored value cards or (b) cash management or related
services, including (i) the automated clearinghouse transfer of funds for the
account of Borrowers pursuant to agreement or overdraft for any accounts of
Borrowers maintained at Lender that are subject to the control of Lender,
whether pursuant to any Deposit Account Control Agreement to which Lender is a
party or by Lender being the bank at which the deposit account is maintained, as
applicable, and (ii) controlled disbursement services and (c) Hedge Agreements
if and to the extent permitted hereunder.
 
 
B-2

--------------------------------------------------------------------------------

 
 
1.6 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.
 
1.7 “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Langer, (b) Silipos, (c) Twincraft, (d)
Regal; and (e) any other Person that at any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Borrower”.
 
1.8 “Borrowing Base” shall mean, at any time, as to each Borrower, the amount
equal to:
 
(a) the sum of: (i) Eighty-Five (85%) percent of the Eligible Accounts of such
Borrower, plus (ii) the lesser of (A) the Foreign Account Loan Limit or (B)
Forty (40%) percent of the Eligible Foreign Accounts, plus (iii) the lesser of
(A) the Fixed Asset Loan Limit or (B) Eighty-Five (85%) percent of the net
orderly liquidation value of Eligible Equipment plus Seventy (70%) percent of
the fair market value of the Eligible Real Property plus (iv) the lesser of (A)
the Inventory Loan Limit for such Borrower or (B) the sum of: (1) Sixty (60 %)
percent of the Value of the Eligible Inventory of such Borrower consisting of
raw materials and finished goods or (C) Eighty-Five (85 %) percent of the Net
Recovery Percentage multiplied by the Value of such Eligible Inventory, minus 
 
(b) Letter of Credit Obligations; minus
 
(c) The balance of all Term Loans; minus
 
(d) Reserves attributable to such Borrower.
 
For purposes only of applying the Inventory Loan Limit, Lender may treat the
then undrawn amounts of outstanding Letters of Credit for the purpose of
purchasing Eligible Inventory as Revolving Loans to the extent Lender is in
effect basing the issuance of the Letter of Credit on the Value of the Eligible
Inventory being purchased with such Letter of Credit. In determining the actual
amounts of such Letter of Credit to be so treated for purposes of the sublimit,
the outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit. The amounts of Eligible Inventory of any Borrower
shall, at Lender's option, be determined based on the lesser of the amount of
Inventory set forth in the general ledger of such Borrower or the perpetual
inventory record maintained by such Borrower.
 
1.9 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the State of North Carolina, and a day on which
Lender is open for the transaction of business, except that if a determination
of a Business Day shall relate to any Eurodollar Rate Loans, the term Business
Day shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market. When not capitalized, “day” shall mean a calendar day.
 
 
B-3

--------------------------------------------------------------------------------

 
 
1.10 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP is required to be
reflected as a liability on the balance sheet of such Person.
 
1.11 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person's capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).
 
1.11.1 “Cash Dominion Event” shall mean that (a) a Default or Event of Default
shall exist or have occurred and be continuing or (b) the Excess Availability
shall be less than $3,000,000; or (c) the Obligations shall be in excess of
$10,000,000.
 
1.12 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers' acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor's Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody's Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; (f) investments in money market
funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above; and (g) such
other accounts as may be approved in writing by Lender.
 
 
B-4

--------------------------------------------------------------------------------

 
 
1.13 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act), other than as permitted in Section 9.7 hereof;
(b) the liquidation or dissolution of any Borrower or Guarantor or the adoption
of a plan by the stockholders of any Borrower or Guarantor relating to the
dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) of beneficial
ownership, directly or indirectly, of a majority of the voting power of the
total outstanding Voting Stock of any Borrower or Guarantor or the Board of
Directors of any Borrower or Guarantor; (d) during any period of two (2)
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of any Borrower or Guarantor whose nomination for
election by the stockholders of such Borrower or Guarantor, as the case may be,
was approved by a vote of at least sixty-six and two-thirds (66 2/3%) percent of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of any Borrower or Guarantor then still in office; or (e) the failure
of Parent to own directly or indirectly one hundred (100%) percent of the voting
power of the total outstanding Voting Stock of any other Borrower or Guarantor.
 
1.14 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
1.15 “Collateral” shall have the meaning set forth in Section 5 hereof.
 
1.16 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Lender, from any lessor of premises to any
Borrower or Guarantor, or any other person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Lender with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.
 
1.16.1 “Conversion Shares” shall mean the shares of Langer common stock which
are issuable hereafter upon conversion of the Parent’s Convertible Notes.
 
1.16.2 “Convertible Notes” shall mean the five (5%) percent convertible
subordinated notes due December 7, 2011, issued by the Parent in the principal
amount of $28,880,000.
 
1.17 “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Sections 2.1, 2.2 and 2.3 hereof.
 
1.18 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
 
 
B-5

--------------------------------------------------------------------------------

 
 
1.19 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Lender, by and among Lender, the Borrower or
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Lender directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and has
such other terms and conditions as Lender may require.
 
1.19.1 “EBITDA” shall mean, for any period, all earnings before all interest,
tax obligations and depreciation and amortization expense of the Company for
such period, all determined in conformity with GAAP on a basis consistent with
the latest audited financial statements of the Company, but excluding the effect
of extraordinary and/or nonrecurring gains or losses for such period.


 
1.20 “Eligible Accounts” shall mean Accounts created by a Borrower that in each
case satisfy the criteria set forth below as determined by Lender. In general,
Accounts shall be Eligible Accounts if:
 
(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto or, if there are
no such documents, the Borrower’s customary practices in the sale of goods or
rendering of services;
 
(b) such Accounts are not unpaid more than sixty (60) days after the date of the
original due date or ninety (90) days after the original invoice date;
 
(c) such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;
 
(d) such Accounts do not arise from sales on consign-ment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;
 
(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Lender's request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Lender to perfect the security interests
of Lender in those Accounts of an account debtor with its chief executive office
or principal place of business in Canada in accordance with the applicable laws
of the Province of Canada in which such chief executive office or principal
place of business is located and take or cause to be taken such other and
further actions as Lender may request to enable Lender as secured party with
respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada) or, at Lender's option, if the chief executive office
and principal place of business of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to such Borrower an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Lender and
payable only in the United States of America and in U.S. dollars, sufficient to
cover such Account, in form and substance satisfactory to Lender and if required
by Lender, the original of such letter of credit has been delivered to Lender or
Lender's agent and the issuer thereof, and such Borrower has complied with the
terms of Section 5.2(f) hereof with respect to the assignment of the proceeds of
such letter of credit to Lender or naming Lender as transferee beneficiary
thereunder, as Lender may specify, or (ii) such Account is subject to credit
insurance payable to Lender issued by an insurer and on terms and in an amount
acceptable to Lender, or (iii) such Account is otherwise acceptable in all
respects to Lender (subject to such lending formula with respect thereto as
Lender may determine);
 
 
B-6

--------------------------------------------------------------------------------

 
 
(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower's satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Lender shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to
Lender, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;
 
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);
 
(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
(i) such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Lender between the holder of such security interest or
lien and Lender;
 
(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor;
 
(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender's request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender;
 
 
B-7

--------------------------------------------------------------------------------

 
 
(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor's financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);
 
(m) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Accounts;
 
(n) such Accounts are not owed by an account debtor who has Accounts which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor which remain unpaid in excess of the number of days set forth in
Section 1.20(b);
 
(o) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;
 
(p) such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and such credit limit is
acceptable to Lender (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Accounts); and
 
(q) such Accounts are owed by account debtors deemed creditworthy at all times
by Lender in good faith.
 
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Lender in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Lender has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Lender. Any Accounts that are
not Eligible Accounts shall nevertheless be part of the Collateral.
 
1.20.1 “Eligible Equipment” shall mean Equipment acceptable to Lender for
borrowing purposes having been appraised by an appraiser acceptable to Lender in
good faith.
 
 
B-8

--------------------------------------------------------------------------------

 
 
1.20.2 “Eligible Foreign Accounts” shall mean Accounts created by a Borrower
that in each case satisfy the criteria set forth below as determined by Lender
in good faith. In general, Accounts shall be Eligible Foreign Accounts if:
 
(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto or, if there are
no such documents, the Borrower’s customary practices in the sale of goods or
rendering of services;
 
(b) such Accounts are not unpaid more than sixty (60) days after the date of the
original due date or ninety (90) days after the original invoice date;
 
(c) such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;
 
(d) such Accounts do not arise from sales on consign-ment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;
 
(e) the chief executive office of the account debtor with respect to such
Accounts is located in any country other than the United States of America or
Canada approved in writing by the Lender (provided, that, at any time promptly
upon Lender's request, such Borrower shall execute and deliver, or cause to be
executed and delivered, such other agreements, documents and instruments as may
be required by Lender to perfect the security interests of Lender in such
Eligible Foreign Accounts of an account debtor provided that such Account is
acceptable in all respects to Lender (subject to such lending formula with
respect thereto as Lender may determine);
 
(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower's satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Lender shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to
Lender, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;
 
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Foreign Accounts);
 
 
B-9

--------------------------------------------------------------------------------

 
 
(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
(i) such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Lender between the holder of such security interest or
lien and Lender;
 
(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor;
 
(k) the account debtors with respect to such Accounts are not any foreign
government;
 
(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor's financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);
 
(m) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Foreign Accounts;
 
(n) such Accounts are not owed by an account debtor who has Accounts which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor which remain unpaid in excess of the number of days set forth in
Section 1.20(b);
 
(o) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;
 
(p) such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and such credit limit is
acceptable to Lender (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Foreign Accounts); and
 
(q) such Accounts are owed by account debtors deemed creditworthy at all times
by Lender in good faith.
 
 
B-10

--------------------------------------------------------------------------------

 
 
The criteria for Eligible Foreign Accounts set forth above may only be changed
and any new criteria for Eligible Foreign Accounts may only be established by
Lender in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Lender has no written
notice thereof from a Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Accounts in the good faith determination of Lender. Any
Accounts that are not Eligible Foreign Accounts shall nevertheless be part of
the Collateral.
 
1.21 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower and raw materials for such finished goods that, in
each case, satisfy the criteria set forth below as determined in good faith by
Lender. In general, Eligible Inventory shall not include (a) work-in-process;
(b) components which are not part of finished goods; (c) spare parts for
equipment; (d) packaging and shipping materials; (e) supplies used or consumed
in such Borrower's business; (f) Inventory at premises other than those owned or
leased and controlled by any Borrower; (g) Inventory subject to a security
interest or lien in favor of any Person other than Lender except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Lender between the holder of such security interest or
lien and Lender; (h) bill and hold goods; (i) unserviceable, obsolete or slow
moving Inventory; (j) Inventory that is not subject to the first priority, valid
and perfected security interest of Lender; (k) returned, damaged and/or
defective Inventory; (l) Inventory purchased or sold on consignment and (m)
Inventory located outside the United States of America or Canada. The criteria
for Eligible Inventory set forth above may only be changed and any new criteria
for Eligible Inventory may only be established by Lender in good faith based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Lender has no written notice thereof from a Borrower prior
to the date hereof, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Inventory in the
good faith determination of Lender. Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.
 
1.21.1 “Eligible Real Property” shall mean real property acceptable to Lender
for borrowing purposes having been appraised by an appraiser acceptable to
Lender in good faith and subject to a Mortgage in favor of Lender.
 
1.22 “Environmental Laws” shall mean all applicable foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials. The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.
 
 
B-11

--------------------------------------------------------------------------------

 
 
1.23 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower's and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.
 
1.24 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.
 
1.25 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
 
1.26 “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation; (b) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) a
complete or partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the imposition
of any liability under Title IV of ERISA, other than the Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of $250,000
and (g) any other event or condition with respect to a Plan including any
Pension Plan subject to Title IV of ERISA maintained, or contributed to, by any
ERISA Affiliate that could reasonably be expected to result in liability of any
Borrower in excess of $250,000.
 
 
B-12

--------------------------------------------------------------------------------

 
 
 
1.27 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.
 
1.28 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.
 
1.29 “Excess Availability” shall mean, as to each Borrower, the amount, as
determined by Lender, calculated at any date, equal to: (a) the lesser of: (i)
the Borrowing Base of such Borrower and (ii) the Revolving Loan Limit of such
Borrower (in each case under (i) or (ii) after giving effect to any Reserves
other than any Reserves in respect of Letter of Credit Obligations), minus (b)
the sum of: (i) the amount of all then outstanding and unpaid Obligations of
such Borrower (but not including for this purpose Obligations of such Borrower
arising pursuant to any guarantees in favor of Lender of the Obligations of the
other Borrowers or the then outstanding aggregate principal amount of the Term
Loans or any outstanding Letter of Credit Obligations), plus (ii) the amount of
all Reserves then established in respect of Letter of Credit Obligations, plus
(iii) the aggregate amount of all then outstanding and unpaid trade payables and
other obligations of such Borrower which are outstanding more than thirty (30)
days past due as of the end of the immediately preceding month or at Lender’s
option, as of a more recent date based on such reports as Lender may from time
to time specify (other than trade payables or other obligations being contested
or disputed by such Borrower in good faith), plus (iv) without duplication, the
amount of checks issued by such Borrower to pay trade payables and other
obligations which are more than thirty (30) days past due as of the end of the
immediately preceding month or at Lender’s option, as of a more recent date
based on such reports as Lender may from time to time specify (other than trade
payables or other obligations being contested or disputed by such Borrower in
good faith), but not yet sent.
 
1.30 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.
 
1.31 Intentionally omitted.
 
1.32 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of a Borrower or Guarantor or for which such
Borrower or Guarantor is otherwise liable listed on Schedule 1.32 hereto, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
1.33 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instr-uments now or at any time hereafter executed
and/or delivered by Borrowers or any Obligor in connection with this Agreement;
provided, that, in no event shall the term Financing Agreements be deemed to
include any Hedge Agreement.
 
 
B-13

--------------------------------------------------------------------------------

 
 

1.33.1 “Fixed Asset Loan Limit” shall mean, as to each Borrower, at any time,
the amount equal to $5,000,000 minus the then outstanding principal amount of
Term Loans to the other Borrowers based on Eligible Equipment and Eligible Real
Property.
 
1.33.2 “Fixed Charge Coverage Ratio” shall mean, for any period, the quotient
(expressed as a ratio) obtained by dividing (a) EBITDA of the Company on a
consolidated basis for such period by (b) Fixed Charges of the Company on a
consolidated basis for such period.
 
1.33.3 “Fixed Charges” shall mean, for any period, the sum of (a) all interest
obligations (including the interest component of Capital Leases) of the Company
paid or due during such period, (b) the amount of all scheduled fees paid to the
the Lender during such period, (c) the amount of principal repaid or scheduled
to be repaid on the Term Loans and other Indebtedness of the Company (other than
the Revolving Loans) during such period, (d) unfinanced Capital Expenditures, as
incurred by the Company during such period, (e) all dividends and distributions
made to shareholders, (f) all repurchases and redemptions of capital stock; and
(g) all federal, state and local income tax expenses due and payable by the
Company during such period


 
1.33.3  “Foreign Subsidiaries” shall mean Bi-Op Laboratories, Inc, a Quebec
corporation (“Bi-Op”), Langer (UK) Ltd, an English limited liability company
(“Langer UK”), Silipos (UK) Limited, an English limited liability company
(“Silipos UK”), and Langer Canada, Inc., a New Brunswick corporation (“Langer
Canada”).
 
1.33.4 “Foreign Account Loan Limit” shall mean, as to each Borrower, at any
time, the amount equal to $750,000 minus the then outstanding principal amount
of Revolving Loans to the other Borrowers based on Eligible Foreign Accounts.
 
1.34 “Funding Bank” shall have the meaning given to such term in Section 3.7
hereof.


1.35 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Sections 9.17 and 9.18 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements delivered to Lender
prior to the date hereof.
 
1.36 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
1.37 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Langer; (b) Silipos; (c) Twincraft; (d)
Regal; and (e) any other Person that at any time after the date hereof becomes
party to a guarantee in favor of Lender or otherwise liable on or with respect
to the Obligations or who is the owner of any property which is security for the
Obligations (other than Borrowers); each sometimes being referred to herein
individually as a “Guarantor”.
 
 
B-14

--------------------------------------------------------------------------------

 
 
1.38 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
 
1.38.1 “Hedge Agreement” shall mean an agreement between any Borrower and
Lender, any Affiliate of Lender, or any other financial institution that has
entered into an intercreditor agreement in form and substance satisfactory to
Lender, that is a swap agreement as such term is defined in 11 U.S.C. Section
101, and including any rate swap agreement, basis swap, forward rate agreement,
commodity swap, interest rate option, forward foreign exchange agreement, spot
foreign exchange agreement, rate cap agreement rate, floor agreement, rate
collar agreement, currency swap agreement, cross-currency rate swap agreement,
currency option, any other similar agreement (including any option to enter into
any of the foregoing or a master agreement for any the foregoing together with
all supplements thereto) for the purpose of protecting against or managing
exposure to fluctuations in interest or exchange rates, currency valuations or
commodity prices; sometimes being collectively referred to herein as “Hedge
Agreements”.
 
1.39 “Indebtedness” shall mean, with respect to any Person, without duplication,
any liability, whether or not contingent, (a) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (other than an account payable to a
trade creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker's acceptances, drafts or similar documents or instruments issued for such
Person's account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; (j)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
 
B-15

--------------------------------------------------------------------------------

 
 
1.40 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit A hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Lender in connection with the preparation of this Agreement and
the other Financing Agreements and the financing arrangements provided for
herein.
 
1.41 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower's and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Borrower’s or Guarantor’s use of any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.
 
 
B-16

--------------------------------------------------------------------------------

 
 
1.42 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as any Borrower (or
Administrative Borrower on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.
 
1.43 “Interest Rate” shall mean,
 
(a) Subject to clause (b) of this definition below:
 
(i) as to Prime Rate Loans, a rate equal to the Prime Rate,
 
(ii) as to Eurodollar Rate Loans, a rate equal to two (2%) percent per annum in
excess of the Adjusted Eurodollar Rate (in each case, based on the London
Interbank Offered Rate applicable for the Interest Period selected by a
Borrower, or by Administrative Borrower on behalf of such Borrower, as in effect
two (2) Business Days prior to the commencement of the Interest Period, whether
such rate is higher or lower than any rate previously quoted to any Borrower or
Guarantor).
 
(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate of two (2%) percent per annum
in excess of the Prime Rate as to Prime Rate Loans and the rate of four (4%)
percent per annum in excess of the Adjusted Eurodollar Rate as to Eurodollar
Rate Loans, at Lender's option, without notice, (i) either (A) for the period on
and after the date of termination or non-renewal hereof until such time as all
Obligations are indefeasibly paid and satisfied in full in immediately available
funds, or (B) for the period from and after the date of the occurrence of any
Event of Default, and for so long as such Event of Default is continuing and
(ii) on the Revolving Loans to any Borrower at any time outstanding in excess of
the Borrowing Base of such Borrower or the Revolving Loan Limit of such Borrower
(whether or not such excess(es) arise or are made with or without Lender’s
knowledge or consent and whether made before or after an Event of Default).
 
1.44 Intentionally omitted.
 
1.45 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower's and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business.
 
1.46 “Inventory Loan Limit” shall mean, as to each Borrower, at any time, the
amount equal to $7,500,000 minus the then outstanding principal amount of
Revolving Loans to the other Borrowers based on Eligible Inventory (and
including Letters of Credit to the extent provided in the definition of the term
Borrowing Base), except that until such time as Borrower has obtained an
appraisal of the Inventory acceptable to Lender in its discretion, the Inventory
Loan Limit shall be $750,000.
 
 
B-17

--------------------------------------------------------------------------------

 
 
1.47 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Lender, by and among Lender, any Borrower
or Guarantor (as the case may be) and any securities intermediary, commodity
intermediary or other person who has custody, control or possession of any
investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Lender, that it
will comply with entitlement orders originated by Lender with respect to such
investment property, or other instructions of Lender, and has such other terms
and conditions as Lender may require.
 
1.48 “Lender” shall mean Wachovia Bank, National Association, a national banking
association, and its successors and assigns.
 
1.49 “Lender Payment Account” shall mean account no. 5000000030279 of Lender at
Wachovia Bank, National Association or such other account of Lender as Lender
may from time to time designate to Administrative Borrower as the Lender Payment
Account for purposes of this Agreement and the other Financing Agreements.
 
1.50 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
 
1.51 “Letter of Credit Limit” shall mean $5,000,000.
 
1.52 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(b) the aggregate amount of all drawings under Letters of Credit for which
Lender has not at such time been reimbursed.
 
1.53 “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by Lender for the account of any Borrower pursuant to this Agreement, and
all amendments, renewals, extensions or replacements thereof and including, but
not limited to, the Existing Letters of Credit.
 
1.54 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.
 
1.55 “Loan Limit” shall mean, as to each Borrower, at any time, the amount equal
to the Maximum Credit minus the then outstanding principal amount of the Loans
and the Letters of Credit provided to the other Borrowers.
 
1.56 “Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
 
 
B-18

--------------------------------------------------------------------------------

 
 
1.57 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in U.S. Dollars at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.
 
1.57.1 “Management Fee” shall mean any fee paid by a Borrower to a Person in
consideration of or reimbursement for services provided by such Person to the
Borrower, including, but not limited to the Borrower’s pro rata share of
salaries, benefits, costs and expenses associated with such services.
 
1.58 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers, taken as
a whole; (b) the legality, validity or enforceability of this Agreement or any
of the other Financing Agreements; (c) the legality, validity, enforceability,
perfection or priority of the security interests and liens of Lender upon the
Collateral; (d) the Collateral or its value; (e) the ability of any Borrower to
repay the Obligations or of any Borrower to perform its obligations under this
Agreement or any of the other Financing Agreements as and when to be performed;
or (f) the ability of Lender to enforce the Obligations or realize upon the
Collateral or otherwise with respect to the rights and remedies of Lender under
this Agreement or any of the other Financing Agreements.
 
1.59 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of any Borrower or Guarantor
involving monetary liability of or to any Person in an amount in excess of
$500,000 in any fiscal year and (b) any other contract or other agreement (other
than the Financing Agreements), whether written or oral, to which any Borrower
or Guarantor is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect.
 
1.60 “Maximum Credit” shall mean the amount of $20,000,000.
 
1.61 "Mortgage(s)" shall mean each mortgage in form and substance satisfactory
to Lender, executed by Borrower, pursuant to which Borrower grants to Lender a
lien on and mortgage covering all real property and improvements thereon in such
priority and amount as may be acceptable to Lender.
 
 
B-19

--------------------------------------------------------------------------------

 
 

1.62 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.
 
1.63 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Lender in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.
 
1.63.1 "Note Purchase Agreement" shall mean that certain Note Purchase Agreement
dated as of December 7, 2006 between Langer and the purchasers of the
Convertible Notes.


1.64 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all Borrowers to Lender and/or any
of its affilitaes, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under this Agreement or any of the other Financing
Agreements or on account of any Letter of Credit and all other Letter of Credit
Obligations, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Section 5.1 hereof and subject
to the priority in right of payment set forth in Section 6.4 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by Borrower to Lender or any Affiliate of Lender arising under or pursuant
to any Bank Products, whether now existing or hereafter arising (and in the case
of any Affiliate of Lender, Lender shall be deemed to act as Lender for such
Affiliate for purposes of Section 5.1 hereof).


1.65 “Parent” shall mean Langer, and its successors and assigns.
 
1.66 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 12.5 of this Agreement
governing participations.
 
1.67 Intentionally omitted.
 
1.68 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
 
B-20

--------------------------------------------------------------------------------

 
 
1.69 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.
 
1.70 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.
 
1.71 “Prime Rate” shall mean the higher of (i) the rate of interest publicly
announced from time to time by Lender, or its successors, as its “prime rate,”
subject to each increase or decrease in such “prime rate” effective as of the
day any such change occurs and whether or not such announced rate is the best
rate available from Lender; or (ii) the “Intended Federal Funds Rate” as
published from time to time by the United States Federal Reserve Board and
subject to each increase or decrease in such “Intended Federal Funds Rate”
effective as of the day any such change occurs plus 0.50%.
 
1.72 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.
 
1.73 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.
 
1.74 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).
 
 
B-21

--------------------------------------------------------------------------------

 
 
1.75 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower's and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).
 
1.76 “Renewal Date” shall have the meaning set forth in Section 13.1 hereof.
 
1.77 “Reserves” shall mean as of any date of determination, such amounts as
Lender may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letters of Credit which would otherwise be
available to any Borrower under the lending formula(s) provided for herein: (a)
to reflect events, conditions, contingencies or risks which, as determined by
Lender in good faith, adversely affect, or would have a reasonable likelihood
of adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations, its value or the amount that might be received by
Lender from the sale or other disposition or realization upon such Collateral,
or (ii) the assets, business or prospects of any Borrower or Guarantor or (iii)
the security interests and other rights of Lender in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect Lender's
good faith belief that any collateral report or financial information furnished
by or on behalf of any Borrower or Guarantor to Lender is or may have been
incomplete, inaccurate or misleading in any material respect or (c) to reflect
outstanding Letters of Credit as provided in Section 2.2 hereof or (d) to
reflect costs and fees arising out of Bank Products, or (e) to reflect license
fees and rent reserves which may need to be paid to secure any Collateral, (f)
in respect of any state of facts which Lender determines in good faith
constitutes a Default or an Event of Default. Without limiting the generality of
the foregoing, Reserves may, at Lender’s option, be established to reflect:
dilution with respect to the Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of such Borrower for such period) as calculated by Lender
for any period is or is reasonably anticipated to be greater than five (5%)
percent; that the orderly liquidation value of the Equipment or fair market
value of any of the Real Property as set forth in the most recent acceptable
appraisals received by Lender with respect thereto has declined so that the then
outstanding principal amount of the Term Loans is greater than such percentage
with respect to such appraised values as Lender used in establishing the
original principal amount of the Term Loans multiplied by such appraised values;
returns, discounts, claims, credits and allowances of any nature that are not
paid pursuant to the reduction of Accounts; sales, excise or similar taxes
included in the amount of any Accounts reported to Lender; a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; amounts due or to become due to owners and
lessors of premises where any Collateral is located, other than for those
locations where Lender has received a Collateral Access Agreement that Lender
has accepted in writing. The amount of any Reserve established by Lender shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such reserve as determined by Lender in good faith and to the
extent that such Reserve is in respect of amounts that may be payable to third
parties Lender may, at its option, deduct such Reserve from the Revolving Loan
Limit, at any time that such limit is less than the amount of the Borrowing
Base. The Reserves shall include in addition, and not in limitation, the
Availability Block.
 
 
B-22

--------------------------------------------------------------------------------

 
 
1.77.1 “Reserve Percentage” shall have the meaning defined in “Adjusted
Eurodollar Rate”.
 
1.78 “Revolving Loan Limit” shall mean, as to each Borrower, at any time, the
amount equal to the $20,000,000 minus the then outstanding principal amount of
the Revolving Loans, Term Loans and Letters of Credit provided to the other
Borrowers.
 
1.79 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of Lender for the account of any Borrower on a revolving basis (involving
advances, repayments and readvances) as set forth in Section 2.1 hereof.
 
1.80 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
 
1.81 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.
 
 
B-23

--------------------------------------------------------------------------------

 
 
1.82 “Term Loans” shall mean, collectively, the term loans made by or on behalf
of Lender and Borrower as provided for in Section 2.3 hereof; sometimes being
referred to herein individually as a “Term Loan”.
 
1.82.1 “Twincraft Consideration Shares” shall mean the shares of common stock of
Parent which may hereafter become issuable pursuant to the provisions of the
stock purchase agreement dated as of November 14, 2006, between Parent, as
purchaser, and Messrs. Peter A. Asch, Richard Asch, Lawrence Litke and Joseph
Candido, as sellers, pursuant to which Parent acquired all of the capital stock
of Twincraft.
 
1.83 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Lender may otherwise determine).
 
1.83.1 “Unused Line” shall mean the amount by which the Maximum Credit exceeds
the average daily principal balance of the outstanding Revolving Loans, Term
Loans and Letters of Credit.
 
1.84 “Value” shall mean, as determined by Lender in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value, provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B)  write-ups or
write-downs in value with respect to currency exchange rates and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Lender prior to the
date hereof, if any.
 
1.85 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.
 
1.86 Intentionally omitted.
 
SECTION 2.  CREDIT FACILITIES
 
2.1 Loans.
 
(a) Subject to and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to each Borrower from time to time in amounts requested
by such Borrower (or Administrative Borrower on behalf of such Borrower) up to
the amount outstanding at any time equal to the lesser of: (i) the Borrowing
Base of such Borrower at such time or (ii) the Revolving Loan Limit of such
Borrower at such time.
 
 
B-24

--------------------------------------------------------------------------------

 
 
(b) Except in Lender's discretion or as otherwise provided herein, (i) the
aggregate amount of the Loans and the Letter of Credit Obligations outstanding
at any time shall not exceed the Maximum Credit, (ii) the aggregate principal
amount of the Revolving Loans and Letter of Credit Obligations outstanding at
any time to a Borrower shall not exceed the Borrowing Base of such Borrower,
(iii) the aggregate principal amount of the Loans and Letter of Credit
Obligations outstanding at any time to a Borrower shall not exceed the Loan
Limit of such Borrower, (iv) the aggregate principal amount of the Revolving
Loans outstanding to a Borrower based on the Eligible Inventory of such Borrower
shall not exceed the Inventory Loan Limit of such Borrower and (v) the aggregate
principal amount of the Revolving Loans outstanding at any time to Borrowers
based on the Eligible Inventory shall not exceed the Inventory Loan Limit.
 
(c) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii)
except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations outstanding to a Borrower
exceed the Borrowing Base of such Borrower or the Revolving Loan Limit of such
Borrower, or (iii) the aggregate principal amount of Revolving Loans and Letter
of Credit Obligations based on the Eligible Inventory of a Borrower exceed the
Inventory Loan Limit of such Borrower, or (iv) the aggregate principal amount of
Revolving Loans and Letters of Credit based on the Eligible Inventory of all
Borrowers exceeds the sublimit set forth above, such event shall not limit,
waive or otherwise affect any rights of Lender in such circumstances or on any
future occasions and Borrowers shall, upon demand by Lender, which may be made
at any time or from time to time, immediately repay to Lender the entire amount
of any such excess(es) for which payment is demanded.
 
2.2 Letters of Credit.
 
(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Lender agrees to issue for the account of
such Borrower one or more Letters of Credit, containing terms and conditions
acceptable to Lender.
 
(b) The Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall give Lender three (3) Business Days’ prior
written notice of such Borrower’s request for the issuance of a Letter of
Credit. Such notice shall be irrevocable and shall specify the original face
amount of the Letter of Credit requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the date on which such requested Letter of Credit is
to expire (which date shall be a Business Day and shall not be more than one
year from the date of issuance), the purpose for which such Letter of Credit is
to be issued, and the beneficiary of the requested Letter of Credit. The
Borrower requesting the Letter of Credit (or Administrative Borrower on behalf
of such Borrower) shall attach to such notice the proposed terms of the Letter
of Credit. The renewal or extension of any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
 
 
B-25

--------------------------------------------------------------------------------

 
 
(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Lender: (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to the
Lender at such times and in such manner Lender may require, an application, in
form and substance satisfactory to Lender, for the issuance of the Letter of
Credit and such other Letter of Credit Documents as may be required pursuant to
the terms thereof, and the form and terms of the proposed Letter of Credit shall
be satisfactory to Lender, (ii) as of the date of issuance, no order of any
court, arbitrator or other Governmental Authority shall purport by its terms to
enjoin or restrain money center banks generally from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit, and no law, rule
or regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that Lender refrain from, the issuance of letters of credit generally or
the issuance of such Letter of Credit, (iii) after giving effect to the issuance
of such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iv) the Excess Availability of the Borrower
requesting such Letter of Credit, prior to giving effect to any Reserves with
respect to such Letter of Credit, on the date of the proposed issuance of any
Letter of Credit shall be equal to or greater than: (A) if the proposed Letter
of Credit is for the purpose of purchasing Eligible Inventory and the documents
of title with respect thereto are consigned to Lender, the sum of (1) the
percentage equal to one hundred (100%) percent minus the then applicable
percentage with respect to Eligible Inventory set forth in the definition of the
term Borrowing Base multiplied by the Value of such Eligible Inventory, plus (2)
freight, taxes, duty and other amounts which Lender estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of such
Borrower's locations for Eligible Inventory within the United States of America
and (B) if the proposed Letter of Credit is for any other purpose or the
documents of title are not consigned to Lender in connection with a Letter of
Credit for the purpose of purchasing Inventory, an amount equal to one hundred
(100%) percent of the Letter of Credit Obligations with respect thereto.
Effective on the issuance of each Letter of Credit, a Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(iv)(A) or
Section 2.2(c)(iv)(B).
 
(d) Except in Lender's discretion, the amount of all outstanding Letter of
Credit Obligations shall not at any time exceed the Letter of Credit Limit.
 
(e) Each Borrower shall reimburse immediately Lender for any draw under any
Letter of Credit issued for the account of such Borrower and pay Lender the
amount of all other charges and fees payable to Lender in connection with any
Letter of Credit issued for the account of such Borrower immediately when due,
irrespective of any claim, setoff, defense or other right which such Borrower
may have at any time against Lender or any other Person. Each drawing under any
Letter of Credit or other amount payable in connection therewith when due shall
constitute a request by the Borrower for whose account such Letter of Credit was
issued to Lender for a Prime Rate Loan in the amount of such drawing or other
amount then due. The date of such Loan shall be the date of the drawing or as to
other amounts, the due date therefor. Any payments made to reimburse Lender in
connection with any Letter of Credit shall constitute additional Revolving Loans
to such Borrower pursuant to this Section 2.
 
 
B-26

--------------------------------------------------------------------------------

 
 
(f) Borrowers and Guarantors shall indemnify and hold Lender harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Lender may suffer or incur in connection with any Letter of Credit and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by Lender or
correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of Lender as determined pursuant to a
final non-appealable order of a court of competent jurisdiction. Each Borrower
and Guarantor assumes all risks with respect to the acts or omissions of the
drawer under or beneficiary of any Letter of Credit and for such purposes the
drawer or beneficiary shall be deemed such Borrower's agent. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Lender harmless from and against any acts,
waivers, errors, delays or omissions, with respect to or relating to any Letter
of Credit, except for the gross negligence or willful misconduct of Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(f) shall survive the payment of
Obligations and the termination of this Agreement.
 
(g) In connection with Inventory purchased pursuant to any Letter of Credit,
Borrowers and Guarantors shall, at Lender’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Lender holds a
security interest that upon Lender’s request, such items are to be delivered to
Lender and/or subject to Lender’s order, and if they shall come into such
Borrower’s or Guarantor’s possession, to deliver them, upon Lender's request, to
Lender in their original form. Except as otherwise provided herein, Lender shall
not exercise such right to request such items so long as no Default or Event of
Default shall exist or have occurred and be continuing. Except as Lender may
otherwise specify, Borrowers and Guarantors shall designate Lender as the
consignee on all bills of lading and other negotiable and non-negotiable
documents.
 
(h) Each Borrower and Guarantor hereby irrevocably authorizes and directs Lender
to name such Borrower or Guarantor as the account party therein and to deliver
to Lender all instruments, documents and other writings and property received by
issuer pursuant to the Letter of Credit and to accept and rely upon Lender’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the Letter of Credit Documents with respect
thereto. Nothing contained herein shall be deemed or construed to grant any
Borrower or Guarantor any right or authority to pledge the credit of Lender in
any manner. Borrowers and Guarantors shall be bound by any reasonable
interpretation made in good faith by Lender under or in connection with any
Letter of Credit or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor.
 
 
B-27

--------------------------------------------------------------------------------

 
 
(i) The obligations of Borrowers to pay each Letter of Credit Obligations shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
whatsoever.
 
2.3 Term Loans. Subject to and upon the terms and conditions contained herein,
Lender agrees to make a Term Loan to one or more of the Borrowers in an original
principal amount not to exceed $5,000,000 in the aggregate amount, and any such
loan shall not exceed eighty five (85%) percent of the net orderly liquidation
value of Eligible Equipment and seventy (70%) percent of the fair market value
of Eligible Real Property. No Term Loans shall be available to the Borrower
until such time as the Availability Block is $0. Each of the Term Loans is (a)
evidenced by a Term Promissory Note in such original principal amount duly
executed and delivered by the applicable Borrower to Lender concurrently
herewith; (b) to be repaid, together with interest and other amounts, in
accordance with this Agreement, such Term Promissory Note, and the other
Financing Agreements and (c) secured by all of the Collateral.
 
SECTION 3.  INTEREST AND FEES
 
3.1 Interest.
 
(a) Borrowers shall pay to Lender interest on the outstanding principal amount
of the Loans at the Interest Rate. All interest accruing hereunder on and after
the date of any Event of Default or termination hereof shall be payable on
demand. Borrower shall have the right to select either a Prime Rate Loan or, if
Borrower meets the criteria set forth below, a Eurodollar Rate Loan with respect
to each borrowing hereunder.
 
(b) Each Borrower (or Administrative Borrower on behalf of such Borrower) may
from time to time request Eurodollar Rate Loans or may request that Prime Rate
Loans be converted to Eurodollar Rate Loans or that any existing Eurodollar Rate
Loans continue for an additional Interest Period. Such request from a Borrower
(or Administrative Borrower on behalf of such Borrower) shall specify the amount
of the Eurodollar Rate Loans or the amount of the Prime Rate Loans to be
converted to Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to
be continued (subject to the limits set forth below) and the Interest Period to
be applicable to such Eurodollar Rate Loans. Subject to the terms and conditions
contained herein, three (3) Business Days after receipt by Lender of such a
request from a Borrower (or Administrative Borrower on behalf of such Borrower),
such Eurodollar Rate Loans shall be made or Prime Rate Loans shall be converted
to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the
case may be, provided, that, (i) no Default or Event of Default shall exist or
have occurred and be continuing, (ii) no party hereto shall have sent any notice
of termination of this Agreement, (iii) such Borrower (or Administrative
Borrower on behalf of such Borrower) shall have complied with such customary
procedures as are established by Lender and specified by Lender to
Administrative Borrower from time to time for requests by Borrowers for
Eurodollar Rate Loans, (iv) no more than four (4) Interest Periods may be in
effect at any one time, (v) the aggregate amount of the Eurodollar Rate Loans
must be in an amount not less than $2,000,000 or an integral multiple of
$500,000 in excess thereof, (vi) the maximum amount of the Eurodollar Rate Loans
in the aggregate at any time requested by Borrowers shall not exceed the amount
equal to (A) eighty (80%) percent of the lowest principal amount of the
Revolving Loans which it is anticipated will be outstanding during the
applicable Interest Period, in each case as determined by Lender in good faith
(but with no obligation of Lender to make such Loans), and (vii) Lender shall
have determined that the Interest Period or Adjusted Eurodollar Rate is
available to Lender and can be readily determined as of the date of the request
for such Eurodollar Rate Loan by Borrower. Any request by or on behalf of a
Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar
Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Lender had purchased such deposits to fund the Eurodollar Rate Loans.
 
 
B-28

--------------------------------------------------------------------------------

 
 
(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Lender has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof. Any
Eurodollar Rate Loans shall, at Lender's option, upon notice by Lender to
Parent, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed; provided, however, that Lender
shall not convert any such Eurodollar Rate Loan prior to the expiration of the
applicable Interest Period in respect thereof. Borrowers shall pay to Lender,
upon demand by Lender (or Lender may, at its option, charge any loan account of
any Borrower) any amounts required to compensate Lender or Participant for any
loss (including loss of anticipated profits), cost or expense incurred by such
person, as a result of the conversion of Eurodollar Rate Loans to Prime Rate
Loans pursuant to any of the foregoing.
 
(d) Interest shall be payable by Borrowers to Lender monthly in arrears not
later than the first day of each calendar month and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans)
shall increase or decrease by an amount equal to each increase or decrease in
the Prime Rate effective on the day of any change in such Prime Rate. In no
event shall charges constituting interest payable by Borrowers to Lender exceed
the maximum amount or the rate permitted under any applicable law or regulation,
and if any such part or provision of this Agreement is in contravention of any
such law or regulation, such part or provision shall be deemed amended to
conform thereto.
 
(e) In no event shall the Interest Rate exceed the highest rate permitted under
any applicable law or regulation. If any part or provision of this Agreement is
in contravention of any such law or regulation such part or provision shall be
deemed amended to conform thereto and any payments of interest made in excess of
such highest rate permitted, if any, shall be deemed to be payments of principal
Obligations to the extent of such excess.
 
 
B-29

--------------------------------------------------------------------------------

 
 
3.2 Closing Fee. Borrowers shall pay to Lender as a closing fee the amount of
$75,000, which shall be fully earned and payable as of the date hereof.
 
3.3 Intentionally omitted.
 
3.4 Servicing Fee. Borrowers shall pay to Lender monthly a servicing fee in an
amount equal to $1,500 in respect of Lender's services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the date hereof and on the first day of each month
hereafter.
 
3.5 Unused Line Fee. Borrowers shall pay to Lender monthly an Unused Line fee
with respect to any Unused Line existing while this Agreement is in effect and
for so long thereafter as any of the Obligations are outstanding, which Unused
Line fee shall be payable on the first day of each month in arrears. The Unused
Line Fee shall be calculated as follows: (a) an amount equal to three eights of
one percent (.375%) percent per annum calculated on the first $10,000,000 of
Unused Line during the immediately preceding month (or part thereof); plus (b)
an amount equal to one quarter of one percent (.25%) percent per annum
calculated on the Unused Line in excess of $10,000,000 during the immediately
preceding month (or part thereof).
 
3.6 Letter of Credit Fees.
 
(a) In the case of standby letters of credit, Borrowers shall pay to Lender a
fee at a rate equal to two (2%) percent per annum on the average daily maximum
amount available to be drawn under all of such Letters of Credit for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, computed for each day from the date of
issuance to the date of expiration; except that Borrowers shall pay, at Lender's
option, without notice, such fee at a rate two (2%) percent greater than the
otherwise applicable rate on such average daily maximum amount for: (a) the
period from and after the date of termination or non-renewal hereof until Lender
has received full and final payment of all Obligations (notwithstanding entry of
a judgment against Borrowers) and (b) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Lender. Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement.
 
(b) In addition to the letter of credit fees provided above, Borrowers shall pay
to Lender the letter of credit fronting and negotiation fees agreed to by
Borrowers and Lender from time to time and the customary charges from time to
time of Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit.
 
 
B-30

--------------------------------------------------------------------------------

 
 
3.7 Changes in Laws and Increased Costs of Loans.
 
(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to Lender or any banking or
financial institution from whom Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or Lender determines that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or Lender complies with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, and in the case of any event set forth in this clause
(iii), such adoption, change or compliance has or would have the direct or
indirect effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount deemed by Lender to be material, and the result of any of
the foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to Lender of funding or maintaining the Loans or the
Letters of Credit, then Borrowers and Guarantors shall from time to time upon
demand by Lender pay to Lender additional amounts sufficient to indemnify Lender
against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) so long
as such amounts have accrued on or after the day which is one hundred eighty
(180) days prior to the date on which Lender first made a demand thereof. A
certificate as to the amount of such increased cost shall be submitted to
Administrative Borrower by Lender and shall be conclusive, absent manifest
error.
 
(b) If prior to the first day of any Interest Period, (i) Lender shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrowers and Guarantors) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, (ii) Lender determines that
the Adjusted Eurodollar Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to Lender of making or
maintaining Eurodollar Rate Loans during such Interest Period, or (iii) Dollar
deposits in the principal amounts of the Eurodollar Rate Loans to which such
Interest Period is to be applicable are not generally available in the London
interbank market, Lender shall give telecopy or telephonic notice thereof to
Administrative Borrower as soon as practicable thereafter, and will also give
prompt written notice to Administrative Borrower when such conditions no longer
exist. If such notice is given (A) any Eurodollar Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurodollar Rate Loans shall be converted to or
continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans. Until such notice has been withdrawn by Lender, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall any Borrower
(or Administrative Borrower on behalf of any Borrower) have the right to convert
Prime Rate Loans to Eurodollar Rate Loans.
 
 
B-31

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Lender to make or maintain Eurodollar Rate Loans as contemplated
by this Agreement, (i) Lender shall promptly give written notice of such
circumstances to Administrative Borrower (which notice shall be withdrawn
whenever such circumstances no longer exist), (ii) the commitment of Lender
hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate Loans as such
and convert Prime Rate Loans to Eurodollar Rate Loans shall forthwith be
canceled and, until such time as it shall no longer be unlawful for Lender to
make or maintain Eurodollar Rate Loans, Lender shall then have a commitment only
to make a Prime Rate Loan when a Eurodollar Rate Loan is requested and (iii)
Loans then outstanding as Eurodollar Rate Loans, if any, shall be converted
automatically to Prime Rate Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, Borrowers and Guarantors shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.3(d) below.
 
(d) Borrowers and Guarantors shall indemnify Lender and to hold Lender harmless
from any loss or expense which Lender may sustain or incur as a consequence of
(i) default by any Borrower in making a borrowing of, conversion into or
extension of Eurodollar Rate Loans after such Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (ii)
default by any Borrower in making any prepayment of a Eurodollar Rate Loan after
such Borrower (or Administrative Borrower on behalf of such Borrower) has given
a notice thereof in accordance with the provisions of this Agreement, and (iii)
the making of a prepayment of Eurodollar Rate Loans on a day which is not the
last day of an Interest Period with respect thereto. With respect to Eurodollar
Rate Loans, such indemnification may include an amount equal to the excess, if
any, of (A) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or extended, for the period from the date
of such prepayment or of such failure to borrow, convert or extend to the last
day of the applicable Interest Period (or, in the case of a failure to borrow,
convert or extend, the Interest Period that would have commenced on the date of
such failure) in each case at the applicable rate of interest for such
Eurodollar Rate Loans provided for herein over (B) the amount of interest (as
determined by such Lender) which would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market. This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.
 
SECTION 4.  CONDITIONS PRECEDENT
 
4.1 Conditions Precedent to Initial Loans and Letters of Credit. The obligation
of Lender to make the initial Loans or to issue the initial Letters of Credit
hereunder is subject to the satisfaction of, or waiver of, immediately prior to
or concurrently with the making of such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
 
 
B-32

--------------------------------------------------------------------------------

 
 
(a) Lender shall have received, in form and substance satisfactory to Lender,
all releases, terminations and such other documents as Lender may request to
evidence and effectuate the termination of all liens and security interests upon
the Collateral, or any of it except for the security interes and liens set forth
on Schedule 8.4 to the Information Certificate;
 
(b) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or Governmental Authority (and including a copy
of the certificate of incorporation of each Borrower and Guarantor certified by
the Secretary of State (or equivalent Governmental Authority) which shall set
forth the same complete corporate name of such Borrower or Guarantor as is set
forth herein and such document as shall set forth the organizational
identification number of each Borrower or Guarantor, if one is issued in its
jurisdiction of incorporation);
 
(c) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of Lender's latest field examination (not
including for this purpose the field review referred to in clause (d) below) and
no change or event shall have occurred which would impair the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Lender to enforce the
Obligations or realize upon the Collateral;
 
(d) Lender shall have completed a field review of the Records and such other
information with respect to the Collateral as Lender may require to determine
the amount of Loans available to Borrowers (including, without limitation,
current perpetual inventory records and/or roll-forwards of Accounts and
Inventory through the date of closing and test counts of the Inventory in a
manner satisfactory to Lender, together with such supporting documentation as
may be necessary or appropriate, and other documents and information that will
enable Lender to accurately identify and verify the Collateral), the results of
which each case shall be satisfactory to Lender, not more than three (3)
Business Days prior to the date hereof or such earlier date as Lender may agree;
 
(e) Lender shall have received, in form and sub-stance satisfactory to Lender,
all consents, waivers, acknowl-edgments and other agreements from third persons
which Lender may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements;
 
 
B-33

--------------------------------------------------------------------------------

 
 
(f) the Excess Availability as determined by Lender, as of the date hereof,
shall be not less than $4,000,000 after giving effect to the initial Loans made
or to be made and Letters of Credit issued or to be issued in connection with
the initial transactions hereunder;
 
(g) Lender shall have received, in form and substance satisfactory to Lender,
Deposit Account Control Agreements by and among Lender, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
has a deposit account, in each case, duly authorized, executed and delivered by
such bank and Borrower or Guarantor, as the case may be (or Lender shall be the
bank’s customer with respect to such deposit account as Lender may specify);
 
(h) Lender shall have received evidence, in form and substance satisfactory to
Lender, that Lender has a valid perfected first priority security interest in
all of the Collateral;
 
(i) Lender shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of Borrowers and Guarantors are located, which
search results shall be in form and substance satisfactory to Lender;
 
(j) Intentionally omitted;
 
(k) Intentionally omitted;
 
(l) Lender shall have received originals of the shares of the stock certificates
representing (i) all of the issued and outstanding shares of the Capital Stock
of each domestic Borrower and Guarantor (other than Parent); and (ii) Sixty Five
(65%) percent of the issued and outstanding capital stock of each foreign
Borrower and Guarantor, in each case together with stock powers duly executed in
blank with respect thereto;
 
(m) Lender shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Lender, and certificates of insurance policies and/or
endorse-ments naming Lender as loss payee;
 
(n) Lender shall have received, in form and substance satisfactory to Lender,
such opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements and such other matters as Lender may request; and
 
(o) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Lender, in form
and substance satisfactory to Lender.
 
4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation of
Lender to make the Loans, including the initial Loans, or to issue any Letter of
Credit, including the initial Letters of Credit, is subject to the further
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of each such Loan or the issuance of such Letter of Credit of each of the
following conditions precedent:
 
 
B-34

--------------------------------------------------------------------------------

 
 
(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct with the same effect as though
such representations and warranties had been made on and as of the date of the
making of each such Loan or providing each such Letter of Credit and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date);
 
(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit, or (B) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements or (ii) has or has a reasonable likelihood of
having a Material Adverse Effect; and
 
(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
 
SECTION 5.  GRANT AND PERFECTION OF SECURITY INTEREST
 
5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor hereby grants to Lender, a continuing
security interest in, a lien upon, and a right of set off against, and hereby
assigns to Lender, as security, all personal and real property and fixtures, and
interests in property and fixtures, of each Borrower and Guarantor, whether now
owned or hereafter acquired or existing, and wherever located (together with all
other collateral security for the Obligations at any time granted to or held or
acquired by Lender, collectively, the “Collateral”), including:
 
(a) all Accounts;
 
(b) all general intangibles, including, without limitation, all Intellectual
Property;
 
(c) all goods, including, without limitation, Inventory and Equipment;
 
(d) all Real Property and fixtures;
 
(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
 
(f) all instruments, including, without limitation, all promissory notes;
 
 
B-35

--------------------------------------------------------------------------------

 
 
(g) all documents;
 
(h) all deposit accounts;
 
(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;
 
(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
(k) all (i) investment property (including securities, whether certificated or
uncertificated but limited to Sixty-Five (65%) percent of the issued and
outstanding shares of the capital stock of each foreign Borrower or Guarantor),
securities accounts, security entitlements, commodity contracts or commodity
accounts) and (ii) monies, credit balances, deposits and other property of any
Borrower or Guarantor now or hereafter held or received by or in transit to
Lender or its Affiliates or at any other depository or other institution from or
for the account of any Borrower or Guarantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;
 
(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;
 
(m) to the extent not otherwise described above, all Receivables;
 
(n) all Records; and
 
(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
 
5.2 Perfection of Security Interests.
 
(a) So long as this Agreement is in full force and effect , each Borrower and
Guarantor irrevocably and unconditionally authorizes Lender (or its agent) to
file at any time and from time to time such financing statements with respect to
the Collateral naming Lender or its designee as the secured party and such
Borrower or Guarantor as debtor, as Lender may require, and including any other
information with respect to such Borrower or Guarantor or otherwise required by
part 5 of Article 9 of the Uniform Commercial Code of such jurisdiction as
Lender may determine, together with any amendment and continuations with respect
thereto, which authorization shall apply to all financing statements filed on,
prior to or after the date hereof. Each Borrower and Guarantor hereby ratifies
and approves all financing statements heretofore filed and naming Lender or its
designee as secured party and such Borrower or Guarantor, as the case may be, as
debtor with respect to the Collateral (and any amendments with respect to such
financing statements) filed by or on behalf of Lender prior to the date hereof
and ratifies and confirms the authorization of Lender to file such financing
statements (and amendments, if any). Each Borrower and Guarantor hereby
authorizes Lender to adopt on behalf of such Borrower and Guarantor any symbol
required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Lender or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral. In no event
shall any Borrower or Guarantor at any time file, or permit or cause to be
filed, any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Lender or its designee as secured party and such Borrower or Guarantor as debtor
without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed.
 
 
B-36

--------------------------------------------------------------------------------

 
 
(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Lender
thereof in writing. Promptly upon the receipt thereof by or on behalf of any
officer of any Borrower or Guarantor (including by any agent or representative),
such Borrower or Guarantor shall deliver, or cause to be delivered to Lender,
all tangible chattel paper and instruments that such Borrower or Guarantor has
or may at any time acquire, accompanied by such instruments of transfer or
assignment duly executed in blank as Lender may from time to time specify, in
each case except as Lender may otherwise agree. At Lender’s option, each
Borrower and Guarantor shall, or Lender may at any time on behalf of any
Borrower or Guarantor, cause the original of any such instrument or chattel
paper to be conspicuously marked in a form and manner acceptable to Lender with
the following legend referring to chattel paper or instruments as applicable:
“This [chattel paper][instrument] is subject to the security interest of
Wachovia Bank, National Association and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”
 
(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
Guarantor shall promptly notify Lender thereof in writing. Promptly upon
Lender’s request, such Borrower or Guarantor shall take, or cause to be taken,
such actions as Lender may request to give Lender control of such electronic
chattel paper under Section 9-105 of the UCC and control of such transferable
record under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction.
 
 
B-37

--------------------------------------------------------------------------------

 
 
(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in the Information Certificate. Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Lender shall have received not less than five (5)
Business Days prior written notice of the intention of any Borrower or Guarantor
to open or establish such account which notice shall specify in reasonable
detail and specificity acceptable to Lender the name of the account, the owner
of the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Borrower or
Guarantor is dealing and the purpose of the account, (ii) the bank where such
account is opened or maintained is Lender or shall be a bank reasonably
acceptable to Lender, and (iii) on or before the opening of such deposit
account, such Borrower or Guarantor shall, as Lender may specify, either (A)
deliver to Lender a Deposit Account Control Agreement with respect to such
deposit account duly authorized, executed and delivered by such Borrower or
Guarantor and the bank at which such deposit account is opened and maintained,
or (B) arrange for Lender to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Lender. The terms of this
subsection (d) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Borrower’s or Guarantor’s salaried employees.
 
(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.
 
(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities, such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Lender, accompanied by such instruments of transfer or assignment duly executed
in blank as Lender may from time to time specify. If any securities, now or
hereafter acquired by any Borrower or Guarantor are uncertificated and are
issued to such Borrower or Guarantor or its nominee directly by the issuer
thereof, such Borrower or Guarantor shall immediately notify Lender thereof and
shall as Lender may specify, either (A) cause the issuer to agree to comply with
instructions from Lender as to such securities, without further consent of any
Borrower or Guarantor or such nominee, or (B) arrange for Lender to become the
registered owner of the securities.
 
(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Lender shall have received not less than
five (5) Business Days prior written notice of the intention of Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Lender the name of the account,
the owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be reasonably acceptable to Lender, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall as Lender may specify either (1) execute and deliver, and cause to be
executed and delivered to Lender, an Investment Property Control Agreement with
respect thereto duly authorized, executed and delivered by such Borrower or
Guarantor and such securities intermediary or commodity intermediary or (2)
arrange for Lender to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Lender.
 
 
B-38

--------------------------------------------------------------------------------

 
 
(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Lender thereof in writing. Such Borrower or Guarantor shall immediately,
as Lender may specify, either (i) deliver, or cause to be delivered to Lender,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance satisfactory to Lender, consenting to
the assignment of the proceeds of the letter of credit to Lender by such
Borrower or Guarantor and agreeing to make all payments thereon directly to
Lender or as Lender may otherwise direct or (ii) cause Lender to become, at
Borrowers’ expense, the transferee beneficiary of the letter of credit, banker’s
acceptance or similar instrument (as the case may be).
 
(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Lender
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by such Borrower or Guarantor to Lender of a security interest in such
commercial tort claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Lender shall be deemed to constitute such grant to
Lender. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Lender provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Lender is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Lender or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Lender’s request, execute and deliver, or cause to
be executed and delivered, to Lender such other agreements, documents and
instruments as Lender may require in connection with such commercial tort claim.
 
 
B-39

--------------------------------------------------------------------------------

 
 
(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the carrier transporting such goods. In the event
that any goods, documents of title or other Collateral are at any time after the
date hereof in the custody, control or possession of any other person not
referred to in the Information Certificate or such carriers, Borrowers and
Guarantors shall promptly notify Lender thereof in writing. Promptly upon
Lender’s request, Borrowers and Guarantors shall deliver to Lender a Collateral
Access Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Collateral.
 
(i) Borrowers and Guarantors shall take any other actions reasonably requested
by Lender from time to time to cause the attachment, perfection and first
priority of, and the ability of Lender to enforce, the security interest of
Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that any Borrower's or Guarantor’s signature thereon is required
therefor, (ii) causing Lender’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, the
security interest of Lender in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Lender to enforce, the security
interest of Lender in such Collateral, (iv) obtaining the consents and approvals
of any Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
 
5.3 Borrowers and Guarantors shall pledge and assign to Lender Sixty-Five (65%)
of the issued and outstanding shares of stock in the Foreign Subsidiaries and in
order to secure such pledge shall execute and deliver such stock pledge
agreements, notices of pledge and stock powers and such other documents as
Lender may reasonably require in order to effect such pledge.
 
SECTION 6.  COLLECTION AND ADMINISTRATION
 
6.1 Borrowers’ Loan Accounts. Lender shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Lender's customary practices as in effect from time to time.
 
 
B-40

--------------------------------------------------------------------------------

 
 
6.2 Statements. Lender shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Lender for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Lender but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Lender receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
thirty (30) days after the date such statement has been received by Parent.
Until such time as Lender shall have rendered to Administrative Borrower a
written statement as provided above, the balance in any Borrower's loan
account(s) shall be presumptive evidence of the amounts due and owing to Lender
by Borrowers and Guarantors.
 
6.3 Collection of Accounts.
 
(a) Borrowers shall establish and maintain, at their expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Lender may specify, with such banks as are acceptable to Lender into which
Borrowers shall promptly deposit and direct their respective account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Lender a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account is
maintained as provided in Section 5.2 hereof or at any time and from time to
time Lender may become the bank’s customer with respect to any of the Blocked
Accounts and promptly upon Lender’s request, Borrowers shall execute and deliver
such agreements and documents as Lender may require in connection therewith.
Each Borrower and Guarantor agrees that all payments made to such Blocked
Accounts upon or after a Cash Dominion Event or other funds received and
collected by Lender, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to
Lender in respect of the Obligations and therefore shall constitute the property
of Lender to the extent of the then outstanding Obligations.
 
(b) For purposes of calculating the amount of the Loans avail-able to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Lender of immediately
available funds in the Lender Payment Account provided such payments and notice
thereof are received in accordance with Lender's usual and customary practices
as in effect from time to time and within sufficient time to credit such
Borrower's loan account on such day, and if not, then on the next Business Day.
For the purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collec-tion) to the
Obligations one (1) Business Day following the date of receipt of immediately
available funds by Lender in the Lender Payment Account provided such payments
or other funds and notice thereof are received in accordance with Lender’s usual
and customary practices as in effect from time to time and within sufficient
time to credit such Borrower's loan account on such day, and if not, then on the
next Business Day.
 
 
B-41

--------------------------------------------------------------------------------

 
 
(c) Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Lender, receive, as the property of
Lender, any monies, checks, notes, drafts or any other payment relating to
and/or proceeds of Accounts or other Collateral which come into their possession
or under their control and immediately upon receipt thereof, shall deposit or
cause the same to be deposited in the Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to Lender. In no event shall the same be
commingled with any Borrower's or Guarantor’s own funds. Borrowers agree to
reimburse Lender on demand for any amounts owed or paid to any bank or other
financial institution at which a Blocked Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Blocked Accounts
arising out of Lender's payments to or indemnification of such bank, financial
institution or other person. The obligations of Borrowers to reimburse Lender
for such amounts pursuant to this Section 6.3 shall survive the termination of
this Agreement.
 
6.4 Payments.
 
(a) All Obligations shall be payable to the Lender Payment Account as provided
in Section 6.3 or such other place as Lender may designate from time to time.
Subject to the other terms and conditions contained herein, Lender shall apply
payments received or collected from any Borrower or Guarantor or for the account
of any Borrower or Guarantor (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Lender from any Borrower or
Guarantor; second, to pay interest due in respect of any Loans or Letter of
Credit Obligations; third, to pay or prepay principal in respect of the Loans
and to pay or prepay Obligations arising under or pursuant to any Hedge
Agreements of Borrower (up to the amount of any then effective Reserve
established in respect of such Obligations), on a pro rata basis; fourth, to pay
or prepay any other Obligations whether or not then due, in such order and
manner as Lender determines or to be held as cash collateral in connection with
any Letters of Credit or other contingent Obligations (but not including for
this purpose any Obligations arising under or pursuant to any Bank Products);
and fifth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products (other than to the extent provided for above) on a pro rata basis.
Notwithstanding anything to the contrary contained in this Agreement, (i) unless
so directed by Administrative Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Lender shall not apply
any payments which it receives to any Eurodollar Rate Loans, except (A) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (B) in the event that there are no outstanding Prime Rate Loans and
(ii) to the extent any Borrower uses any proceeds of the Loans or Letters of
Credit to acquire rights in or the use of any Collateral or to repay any
Indebtedness used to acquire rights in or the use of any Collateral, payments in
respect of the Obligations shall be deemed applied first to the Obligations
arising from Loans and Letters of Credit that were not used for such purposes
and second to the Obligations arising from Loans and Letters of Credit the
proceeds of which were used to acquire rights in or the use of any Collateral in
the chronological order in which such Borrower acquired such rights in or the
use of such Collateral.
 
 
B-42

--------------------------------------------------------------------------------

 
 
(b)  At Lender's option, all principal, interest, fees, costs, expenses and
other charges provided for in this Agreement or the other Financing Agreements
may be charged directly to the loan account(s) of any Borrower maintained by
Lender. If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, any of the Obligations, Lender is required to surrender or
return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Lender. Borrowers
and Guarantors shall be liable to pay to Lender, and do hereby indemnify and
hold Lender harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4(b) shall remain effective notwithstanding any
contrary action which may be taken by Lender in reliance upon such payment or
proceeds. This Section 6.4 shall survive the payment of the Obligations and the
termination of this Agreement.
 
6.5 Authorization to Make Loans. Lender is authorized to make the Loans based
upon written instructions received from an Authorized Signatory or, at the
discretion of Lender, if such Loans are necessary to satisfy any Obligations.
All requests for Loans or Letters of Credit hereunder shall specify the date on
which the requested advance is to be made (which day shall be a Business Day)
and the amount of the requested Loan. Requests received after 11:00 a.m.
New York time on any day shall be deemed to have been made as of the opening of
business on the immediately following Business Day. All Loans and Letters of
Credit under this Agreement shall be conclusively presumed to have been made to,
and at the request of and for the benefit of, any Borrower or Guarantor when
deposited to the credit of any Borrower or Guarantor or otherwise disbursed or
established in accordance with the instructions of any Borrower or Guarantor or
in accordance with the terms and conditions of this Agreement.
 
6.6 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans and
Letters of Credit hereunder only for: (a) payments to each of the persons listed
in the disbursement direction letter furnished by Borrowers to Lender on or
about the date hereof and (b) costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements. All other Loans made or Letters of Credit provided to or
for the benefit of any Borrower pursuant to the provisions hereof shall be used
by such Borrower only for general operating, working capital, capital
expenditure and other proper corporate purposes of such Borrower not otherwise
prohibited by the terms hereof including acquisitions approved in writing by
Lender. None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, as amended.
 
 
B-43

--------------------------------------------------------------------------------

 
 
6.7 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.
 
(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Financing Agreements
from Lender in the name or on behalf of such Borrower. Lender may disburse the
Loans to such bank account of Administrative Borrower or a Borrower or otherwise
make such Loans to a Borrower and provide such Letters of Credit to a Borrower
as Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Notwithstanding anything to the contrary contained
herein, Lender may at any time and from time to time require that Loans to or
for the account of any Borrower be disbursed directly to an operating account of
such Borrower.
 
(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.7.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower.
 
(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Lender with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Agreements.
 
(d)  Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.
 
(e) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days' prior written
notice to Lender.
 
6.8 Bank Products. Borrower may (but is not required to) request that Lender or
its Affiliates provide or arrange for Borrower to obtain Bank Products, and
Lender may, in its sole discretion, provide or arrange for Borrower obtain the
requested Bank Products. Borrower acknowledges and agrees that the obtaining of
Bank Products (a) is in the sole discretion of Lender, and (b) is subject to all
rules and regulations of Lender with respect thereto.
 
 
B-44

--------------------------------------------------------------------------------

 
 


 
SECTION 7.  COLLATERAL REPORTING AND COVENANTS
 
7.1 Collateral Reporting.
 
(a) Borrowers shall provide Lender with the following documents in a form
satisfactory to Lender:
 
(i) on a regular basis as reasonably required by Lender, schedules of sales
made, credits issued and cash received;
 
(ii) as soon as possible after the end of each month (but in any event within
ten (10) Business Days after the end thereof), on a monthly basis or more
frequently as Lender may reasonably request, (A) perpetual inventory reports,
(B) inventory reports by location and category (and including the amounts of
Inventory and the value thereof at, any leased locations and at premises of
warehouses, processors or other third parties), (C) agings of accounts
receivable (together with a reconciliation to the previous month’s aging and
general ledger), (D) agings of Foreign Accounts sorted by country and customer
name, and (E) agings of accounts payable (and including information indicating
the amounts owing to owners and lessors of leased premises, warehouses,
processors and other third parties from time to time in possession of any
Collateral);
 
(iii) upon Lender's reasonable request, (A) copies of customer statements,
purchase orders, sales invoices, credit memos, remittance advices and reports,
and copies of deposit slips and bank statements, (B) copies of shipping and
delivery documents, and (C) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by any Borrower or Guarantor;
 
(iv) such other reports as to the Collateral as Lender shall reasonably request
from time to time.
 
(b) If any Borrower's or Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Borrower and Guarantor hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Lender and to follow Lender's instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.
 
7.2 Accounts Covenants.
 
(a) Borrowers shall notify Lender promptly of: (i) any material delay in any
Borrower's performance of any of its material obligations to any account debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Borrower or Guarantor relating to the financial
condition of any account debtor and (iii) any event or circumstance which, to
the best of any Borrower's or Guarantor’s knowledge, would cause Lender to
consider any then existing Accounts as no longer constituting Eligible Accounts.
No credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor without Lender's consent,
except in the ordinary course of a Borrower's or Guarantor’s business in
accordance with practices and policies previously disclosed in writing to Lender
and except as set forth in the schedules delivered to Lender pursuant to Section
7.1(a) above. So long as no Event of Default exists or has occurred and is
continuing, Borrowers and Guarantors shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor. At any time that
an Event of Default exists or has occurred and is continuing, Lender shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors or grant any credits,
discounts or allowances.
 
 
B-45

--------------------------------------------------------------------------------

 
 
(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Lender or schedule thereof delivered to Lender shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Lender pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except as reported to Lender in accordance with this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of each Borrower's business in accordance with
practices and policies previously disclosed to Lender, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Lender in accordance with
the terms of this Agreement, (v) none of the transa-ctions giving rise thereto
will violate any applicable foreign, Federal, State or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.
 
(c) Lender shall have the right at any time or times, in Lender's name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.
 
7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Lender, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower's or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto; (b)
Borrowers and Guarantors shall conduct a physical count of the Inventory at
least once each year but at any time or times as Lender may request on or after
an Event of Default, and promptly following such physical inventory shall supply
Lender with a report in the form and with such specificity as may be reasonably
satisfactory to Lender concerning such physical count; (c) Borrowers and
Guarantors shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Lender which consent
shall not be unreasonably withheld or delayed, except for sales of Inventory in
the ordinary course of its business and except to move Inventory directly from
one location set forth or permitted herein to another such location and except
for Inventory shipped from the manufacturer thereof to such Borrower or
Guarantor which is in transit to the locations set forth or permitted herein;
(d) upon Lender's request, Borrowers shall, at their expense, no more than one
(1) time in any twelve (12) month period, but at any time or times as Lender may
request on or after an Event of Default, deliver or cause to be delivered to
Lender written appraisals as to the Inventory in form, scope and methodology
acceptable to Lender and by an appraiser acceptable to Lender, addressed to
Lender and upon which Lender is expressly permitted to rely; (e) Borrowers and
Guarantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of the Inventory or other
Collateral constitutes farm products or the proceeds thereof; (g) each Borrower
and Guarantor assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory; (h)
Borrowers and Guarantors shall not sell Inventory to any customer on approval,
or any other basis which entitles the customer to return or may obligate any
Borrower or Guarantor to repurchase such Inventory; (i) Borrowers and Guarantors
shall keep the Inventory in good and marketable condition; and (j) Borrowers and
Guarantors shall not, without prior written notice to Lender or the specific
identification of such Inventory in a report with respect thereto provided by
Administrative Borrower to Lender pursuant to Section 7.1(a) hereof, acquire or
accept any Inventory on consignment or approval.
 
 
B-46

--------------------------------------------------------------------------------

 
 
7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) upon Lender’s request, Borrowers and Guarantors shall, at
their expense, no more than one (1) time in any twelve (12) month period, but at
any time or times as Lender may request on or after an Event of Default, deliver
or cause to be delivered to Lender written appraisals as to the Equipment and/or
the Real Property in form, scope and methodology acceptable to Lender and by an
appraiser acceptable to Lender, addressed to Lender and upon which Lender is
expressly permitted to rely; (b) Borrowers and Guarantors shall keep the
Equipment in good order, repair, running and marketable condition (ordinary wear
and tear excepted); (c) Borrowers and Guarantors shall use the Equipment and
Real Property with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with all applicable
laws; (d) the Equipment is and shall be used in the business of Borrowers and
Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or Guarantor in the ordinary course of business; (f)
the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) each Borrower and Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.
 
7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably designates
and appoints Lender (and all persons designated by Lender) as such Borrower's
and Guarantor’s true and lawful attorney-in-fact, and authorizes Lender, in such
Borrower's, Guarantor’s or Lender's name, to: (a) at any time an Event of
Default exists or has occurred and is continuing (i) demand payment on
Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Borrower's or Guarantor’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Lender deems advisable, (v) settle, adjust, compromise, extend or renew
an Account, (vi) discharge and release any Receivable, (vii) prepare, file and
sign such Borrower's or Guarantor’s name on any proof of claim in bankruptcy or
other similar document against an account debtor or other obligor in respect of
any Receivables or other Collateral, (viii) notify the post office authorities
to change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Lender, and open and dispose of all mail addressed to such
Borrower or Guarantor and handle and store all mail relating to the Collateral;
and (ix) do all acts and things which are necessary, in Lender's determination,
to fulfill such Borrower's or Guarantor’s obligations under this Agreement and
the other Financing Agreements and (b) at any time to (i) take control in any
manner of any item of payment in respect of Receivables or constituting
Collateral or otherwise received in or for deposit in the Blocked Accounts or
otherwise received by Lender, (ii) have access to any lockbox or postal box into
which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (iii) endorse
such Borrower's or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Lender and
deposit the same in Lender's account for application to the Obligations, (iv)
endorse such Borrower's or Guarantor’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) clear Inventory the purchase of which was financed with a Letter
of Credit through U.S. Customs or foreign export control authorities in such
Borrower’s or Guarantor’s name, Lender’s name or the name of Lender’s designee,
and to sign and deliver to customs officials powers of attorney in such
Borrower’s or Guarantor’s name for such purpose, and to complete in such
Borrower’s or Guarantor’s or Lender’s name, any order, sale or transaction,
obtain the necessary documents in connection therewith and collect the proceeds
thereof, and (vi) sign such Borrower's or Guarantor’s name on any verification
of Receivables and notices thereof to account debtors or any secondary obligors
or other obligors in respect thereof. Each Borrower and Guarantor hereby
releases Lender and its officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Lender’s own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
 
 
B-47

--------------------------------------------------------------------------------

 
 
7.6 Right to Cure. Lender may, at its option, upon notice to Administrative
Borrower, (a) cure any default by any Borrower or Guarantor under any Material
Contract with a third party that affects the Collateral, its value or the
ability of Lender to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Lender therein or the ability of any Borrower or
Guarantor to perform its obligations hereunder or under any of the other
Financing Agreements, (b) pay or bond on appeal any judgment entered against any
Borrower or Guarantor, (c) discharge lawful taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral and (d) pay any amount, incur any expense or perform any act which,
in Lender's reasonable judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Lender with respect
thereto. Lender may add any amounts so expended to the Obligations and charge
any Borrower's account therefor, such amounts to be repayable by Borrowers on
demand. Lender shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or Guarantor. Any payment made or other action taken
by Lender under this Section shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed accordingly.
 
 
B-48

--------------------------------------------------------------------------------

 
 
7.7 Access to Premises. From time to time as requested by Lender, at the cost
and expense of Borrowers, (a) Lender or its designee shall have reasonable
access to all of each Borrower's and Guarantor’s premises during normal business
hours and after notice to Parent, or at any time and without notice to
Administrative Borrower if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower's and Guarantor’s books and records,
including the Records, and (b) each Borrower and Guarantor shall promptly
furnish to Lender such copies of such books and records or extracts therefrom as
Lender may reasonably request, and (c) Lender or Lender’s designee may use
during normal business hours such of any Borrower's and Guarantor’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral.
 
SECTION 8.  REPRESENTATIONS AND WARRANTIES
 
Each Borrower and Guarantor hereby represents and warrants to Lender the
following (which shall survive the execution and delivery of this Agreement):
 
8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation duly organized and in good standing under the laws of its
jurisdiction of organization and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect on such Borrower's or
Guarantor’s financial condition, results of operation or business or the rights
of Lender in or to any of the Collateral. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower's and Guarantor’s corporate powers, (b) have been duly authorized, (c)
are not in contravention of law or the terms of any Borrower's or Guarantor’s
certificate of incorporation, by-laws, or other organizational documentation, or
any indenture, agreement or undertaking to which any Borrower or Guarantor is a
party or by which any Borrower or Guarantor or its property are bound to the
extent that any conflict could not be reasonably expected to result in a
Material Adverse Effect and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor. This Agreement and the other Financing Agreements to which any
Borrower or Guarantor is a party constitute legal, valid and binding obligations
of such Borrower and Guarantor enforceable in accordance with their respective
terms.
 
 
B-49

--------------------------------------------------------------------------------

 
 
8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.
 
(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor has, during the five years prior to the date of this Agreement,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property or assets out of the ordinary
course of business, except as set forth in the Information Certificate.
 
(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.
 
(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower's and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by a
Borrower or Guarantor and sets forth the owners and/or operators thereof.
 
8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Lender have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Borrower and Guarantor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Lender prior to
the date of this Agreement, there has been no act, condition or event which has
had or is reasonably likely to have a Material Adverse Effect since the date of
the most recent audited financial statements of any Borrower or Guarantor
furnished by any Borrower or Guarantor to Lender prior to the date of this
Agreement. The projections for the fiscal years ending 2007 through 2008 shall
be delivered in form and substance reasonably acceptable to Lender no later than
forty-five (45) days following the date of this Agreement. Any projections
hereafter delivered to Lender shall be prepared in light of the past operations
of the businesses of Borrowers and Guarantors and be based upon estimates and
assumptions stated therein, all of which Borrowers and Guarantors shall have
determined to be reasonable and fair in light of the then current conditions and
current facts and shall reflect the good faith and reasonable estimates of
Borrowers and Guarantors of the future financial performance of Parent and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.
 
 
B-50

--------------------------------------------------------------------------------

 
 
8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof. Each Borrower and Guarantor has good and marketable fee simple title to
or valid leasehold interests in all of its Real Property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Lender and such others as are specifically listed
on Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.
 
8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner (including, where applicable, valid extensions of time to
file) all tax returns, reports and declarations which are required to be filed
by it. All information in such tax returns, reports and declarations is complete
and accurate in all material respects. Each Borrower and Guarantor has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.
 
8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of any Borrower's or Guarantor’s knowledge threatened,
against or affecting any Borrower or Guarantor, its or their assets or business
and (b) there is no action, suit, proceeding or claim by any Person pending, or
to the best of any Borrower's or Guarantor’s knowledge threatened, against any
Borrower or Guarantor or its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, in each case, which
if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.
 
8.7 Compliance with Other Agreements and Applicable Laws.
 
(a) Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any material agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound. Borrowers and Guarantors are in compliance in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws.
 
 
B-51

--------------------------------------------------------------------------------

 
 
(b) Borrowers and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”) except
to the extent that the failure to obtain such permit could not reasonably be
expected to have a Material Adverse Effect. All of the Permits are valid and
subsisting and in full force and effect. There are no actions, claims or
proceedings pending or to the best of any Borrower’s or Guarantor’s knowledge,
threatened that seek the revocation, cancellation, suspension or modification of
any of the Permits.
 
8.8 Environmental Compliance.
 
(a) Except as set forth on Schedule 8.8 to the Information Certificate, to
Borrowers’ knowledge, Borrowers, Guarantors and any Subsidiary of any Borrower
or Guarantor have not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates in any material respect any applicable Environmental Law or Permit, and
the operations of Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor complies in all material respects with all Environmental Laws and all
Permits.
 
(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation known to any officer of Borrower by any Governmental
Authority or any proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other person nor is any pending or
to the best of any Borrower's or Guarantor’s knowledge threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by any Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor
or the release, spill or discharge, threatened or actual, of any Hazardous
Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which adversely affects or could
reasonably be expected to adversely affect in any material respect any Borrower
or Guarantor or its or their business, operations or assets or any properties at
which such Borrower or Guarantor has transported, stored or disposed of any
Hazardous Materials.
 
(c) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and their Subsidiaries have no knowledge of any material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.
 
(d)  Borrowers, Guarantors and their Subsidiaries have all Permits required to
be obtained or filed in connection with the operations of Borrowers and
Guarantors under any Environmental Law (except that to the extent that the
failure to obtain such permit could not reasonably be expected to have a
Material Adverse Effect) and all of such licenses, certif-icates, approvals or
similar authorizations and other Permits are valid and in full force and effect.
 
 
B-52

--------------------------------------------------------------------------------

 
 
8.9 Employee Benefits.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower's or Guarantor’s knowledge, nothing has occurred which would cause the
loss of such qualification. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending, or to the best of any Borrower's or Guarantor’s
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which if adversely determined against any
Borrower or Guarantor could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) based on the latest valuation of each Pension Plan and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code), the aggregate current value of accumulated benefit liabilities of
such Pension Plan under Section 4001(a)(16) of ERISA does not exceed the
aggregate current value of the assets of such Pension Plan; (iii) each Borrower
and Guarantor, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) each Borrower and Guarantor, and their ERISA Affiliates, have not
incurred and do not reasonably expect to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) each Borrower and Guarantor, and their ERISA
Affiliates, have not engaged in a transaction that would be subject to Section
4069 or 4212(c) of ERISA.
 
8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.
 
8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrowers and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof or in any other
country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. To the best of any
Borrower's and Guarantor’s knowledge, no slogan or other advertising device,
product, process, method, substance or other Intellectual Property or goods
bearing or using any Intellectual Property presently contemplated to be sold by
or employed by any Borrower or Guarantor infringes any patent, trademark,
servicemark, tradename, copyright, license or other Intellectual Property owned
by any other Person presently and no claim or litigation is pending or
threatened against or affecting any Borrower or Guarantor contesting its right
to sell or use any such Intellectual Property having a Material Adverse Effect
except as set forth on Schedule 8.11 to the Information Certificate. Schedule
8.11 to the Information Certificate sets forth all of the agreements or other
arrangements of each Borrower and Guarantor pursuant to which such Borrower or
Guarantor has a license or other right to use any trademarks, logos, designs,
representations or other Intellectual Property owned by another person as in
effect on the date hereof and the dates of the expiration of such agreements or
other arrangements of such Borrower or Guarantor as in effect on the date hereof
(collectively, together with such agreements or other arrangements as may be
entered into by any Borrower or Guarantor after the date hereof, collectively,
the “License Agreements” and individually, a “License Agreement”). No trademark,
service mark, copyright or other Intellectual Property at any time used by any
Borrower or Guarantor which is owned by another person, or owned by such
Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than
Lender, is affixed to any Eligible Inventory, except (a) to the extent permitted
under the term of the license agreements listed on Schedule 8.11 to the
Information Certificate and (b) to the extent the sale of Inventory to which
such Intellectual Property is affixed is permitted to be sold by such Borrower
or Guarantor under applicable law (including the United States Copyright Act of
1976).
 
 
B-53

--------------------------------------------------------------------------------

 
 
8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
 
(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.
 
(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 to the Information Certificate as being owned by such
Borrower or Guarantor and there are no proxies, irrevocable or otherwise, with
respect to such shares and no equity securities of any of the Subsidiaries are
or may become required to be issued by reason of any options, warrants, rights
to subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue additional shares of it Capital Stock or
securities convertible into or exchangeable for such shares.
 
(c) The issued and outstanding shares of Capital Stock of each Borrower and
Guarantor are directly and beneficially owned and held by the persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and are fully paid and non-assessable, free and clear of all
claims, liens, pledges and encumbrances of any kind, except as disclosed in
writing to Lender prior to the date hereof.
 
 
B-54

--------------------------------------------------------------------------------

 
 
(d) Each Borrower and Guarantor is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Lender and the other
transaction contemplated hereunder.
 
(e) Each of the Foreign Subsidiaries shall remain free from all debts (other
than debts existing as of the date hereof), whether secured or unsecured, other
than: (i) debts arising from trade debt obtained in the ordinary course of its
business; (ii) debts owing to any other Foreign Subsidiaries or any Borrower
and/or Guarantor including Management Fees owed or owing to any such entity; and
(iii) loans and advances made by Borrowers and/or Guarantors or any of them to
Foreign Subsidiaries on or after the date hereof not to exeed the amounts as
follows:
 
(i) Bi-Op and Langer Canada                  $650,000
 
(ii) Langer (UK)    $250,000
 
(iii) Silipos (UK)    $250,000
 
8.13 Labor Disputes.
 
(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.
 
(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower's or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower's or Guarantor’s
knowledge, threatened against it, and (ii) no significant strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower's or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.
 
8.14 Restrictions on Subsidiaries.  Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor or any of
its Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash
or other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Lender in the Collateral.
 
 
B-55

--------------------------------------------------------------------------------

 
 
8.15 Material Contracts.  Schedule 8.15 to the Information Certificate sets
forth all Material Contracts to which any Borrower or Guarantor is a party or is
bound as of the date hereof. Borrowers and Guarantors have delivered true,
correct and complete copies of such Material Contracts to Lender on or before
the date hereof. Borrowers and Guarantors are not in breach or in default in any
material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.
 
8.16 Payable Practices.  Each Borrower and Guarantor have not made any material
change in the historical accounts payable practices from those in effect
immediately prior to the date hereof.
 
8.17 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Lender in connection with
this Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Affect, which has not been fully and accurately disclosed to
Lender in writing prior to the date hereof.
 
8.18 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall: (a)
survive the execution and delivery of this Agreement; (b) shall be deemed to
have been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date); and (c) shall be conclusively presumed to have been relied
on by Lender regardless of any investigation made or information possessed by
Lender. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Lender.
 
SECTION 9.  AFFIRMATIVE AND NEGATIVE COVENANTS
 
9.1 Maintenance of Existence.
 
(a) Each Borrower and Guarantor shall at all times preserve, renew and keep in
full force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full force and effect and in accordance with
their terms all licenses, trademarks, tradenames, approvals, authorizations,
leases, contracts and Permits necessary to carry on the business as presently or
proposed to be conducted, except as to any Guarantor other than Parent as
permitted in Section 9.7 hereto.
 
(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Lender shall have received not less than thirty
(30) days prior written notice from Administrative Borrower of such proposed
change in its corporate name, which notice shall accurately set forth the new
name; and (ii) Lender shall have received a copy of the amendment to the
Certificate of Incorporation of such Borrower or Guarantor providing for the
name change certified by the Secretary of State of the jurisdiction of
incorporation or organization of such Borrower or Guarantor as soon as it is
available.
 
 
B-56

--------------------------------------------------------------------------------

 
 
(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Lender shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Lender may require and Lender shall have received such agreements as
Lender may reasonably require in connection therewith. No Borrower or Guarantor
shall change its type of organization, jurisdiction of organization or other
legal structure.
 
9.2 New Collateral Locations. Each Borrower and Guarantor may only open any new
location within the continental United States provided such Borrower or
Guarantor (a) gives Lender thirty (30) days prior written notice of the intended
opening of any such new location and (b) executes and delivers, or causes to be
executed and delivered, to Lender such agreements, docu-ments, and instruments
as Lender may deem reasonably necessary or desirable to protect its interests in
the Collateral at such location.
 
9.3 Compliance with Laws, Regulations, Etc.
 
(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority.
 
(b) Borrowers and Guarantors shall give written notice to Lender immediately
upon any Borrower's or Guarantor’s receipt of any notice of, or any Borrower's
or Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any material
non-compliance with or violation of any Environmental Law by any Borrower or
Guarantor or (B) the release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Lender. Each Borrower and Guarantor shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall regularly report to Lender on such response.
 
(c) Without limiting the generality of the foregoing, whenever Lender, in good
faith, reasonably determines that there is non-compliance, or any condition
which requires any action by or on behalf of any Borrower or Guarantor in order
to avoid any non-compliance, with any Environmental Law, Borrowers shall, at
Lender's request and Borrowers’ expense: (i) cause an independent environmental
engineer reasonably acceptable to Lender to conduct such tests of the site where
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Lender a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Lender a supplemental report of such
engineer whenever the scope of such non-compliance, or such Borrower's or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.
 
 
B-57

--------------------------------------------------------------------------------

 
 
(d) Each Borrower and Guarantor shall indemnify and hold harmless Lender and its
directors, officers, employees, agents, invitees, representa-tives, successors
and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable attorneys' fees and expenses) directly
or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of any Borrower or Guarantor and the preparation and implementation
of any closure, remedial or other required plans. All representations,
warranties, covenants and indemnifications in this Section 9.3 shall survive the
payment of the Obligations and the termination of this Agreement.
 
9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or Subsidiary, as the case may be, and with respect to which adequate
reserves have been set aside on its books. Each Borrower and Guarantor shall be
liable for any tax or penalties imposed on Lender as a result of the financing
arrangements provided for herein and each Borrower and Guarantor agrees to
indemnify and hold Lender harmless with respect to the foregoing, and to repay
to Lender on demand the amount thereof, and until paid by such Borrower or
Guarantor such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require any Borrower or
Guarantor to pay any income or franchise taxes attributable to the income of
Lender from any amounts charged or paid hereunder to Lender. The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement.
 
9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Lender as to form, amount and insurer. Borrowers and
Guarantors shall furnish certificates, policies or endorsements to Lender as
Lender shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Lender is authorized, but not required, to obtain
such insurance at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Lender of any cancellation or
reduction of coverage and that Lender may act as attorney for each Borrower and
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrowers and Guarantors shall cause Lender to be named as a loss
payee and an additional insured (but without any liability for any premiums)
under such insurance policies and Borrowers and Guarantors shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Lender. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Lender as its interests may appear and further specify that Lender shall be
paid regardless of any act or omission by any Borrower, Guarantor or any of its
or their Affiliates. Without limiting any other rights of Lender, any insurance
proceeds received by Lender at any time may be applied to payment of the
Obligations, whether or not then due, in any order and in such manner as Lender
may determine. Upon application of such proceeds to the Revolving Loans,
Revolving Loans may be available subject and pursuant to the terms hereof to be
used for the costs of repair or replacement of the Collateral lost or damages
resulting in the payment of such insurance proceeds.
 
 
B-58

--------------------------------------------------------------------------------

 
 
9.6 Financial Statements and Other Information.
 
(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Lender all such financial and other
information as Lender shall reasonably request relating to the Collateral and
the assets, business and operations of Borrowers and Guarantors, and to notify
the auditors and accountants of Borrowers and Guarantors that Lender is
authorized to obtain such information directly from them. Without limiting the
foregoing, Borrowers shall furnish or cause to be furnished to Lender, the
following:
 
(i) within thirty (30) days after the end of each fiscal month, commencing
September 30, 2007, monthly unaudited consolidated financial statements and
unaudited consolidating financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders' equity), all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
Parent and its Subsidiaries as of the end of and through such fiscal month,
certified to be correct by the chief financial officer of Parent, subject to
normal year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit B hereto; and
 
(ii) Intentionally omitted.
 
(iii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders' equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries on a consolidated
basis as of the end of and for such fiscal year, together with the unqualified
opinion of independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be an independent
accounting firm selected by Administrative Borrower and acceptable to Lender,
that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of Parent and its Subsidiaries on a
consolidated basis as of the end of and for the fiscal year then ended. Each
document required to be delivered pursuant to this Section 9.6(a) shall be
deemed to have been delivered on the date on which such document is posted on
the SEC’s website at www.sec.gov, provided, that the Parent shall deliver paper
copies of all such documents to Lender within one Business Day following the
date in which such document is posted to such website; and
 
 
B-59

--------------------------------------------------------------------------------

 
 
(iv) at such time as available, but in no event later than thirty (30) days
following the start of each fiscal year (commencing with the fiscal year of
Borrowers ending December 31, 2008), projected consolidated financial statements
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and statements of shareholders’ equity) of Parent
and its Subsidiaries for the next fiscal year, all in reasonable detail, and in
a format consistent with the projections delivered by Borrowers to Lender prior
to the date hereof subject to such revisions as may be appropriate to account
for facts and circumstance then extant, together with such supporting
information as Lender may reasonably request. Such projected financial
statements shall be prepared on a monthly basis for the next succeeding year.
Such projections shall represent the reasonable best estimate by Borrowers and
Guarantors of the future financial performance of Parent and its Subsidiaries
for the periods set forth therein and shall have been prepared on the basis of
the assumptions set forth therein which Borrowers and Guarantors believe are
fair and reasonable as of the date of preparation in light of current and
reasonably foreseeable business conditions (it being understood that actual
results may differ from those set forth in such projected financial statements).
Borrowers shall provide to Lender semi-annual updates with respect to such
projections or at any time a Default or Event of Default exists or has occurred
and is continuing, more frequently as Lender may reasonably require.
 
(b) Borrowers and Guarantors shall promptly notify Lender in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $200,000 or which if
adversely determined would result in any material adverse change in any
Borrower's or Guarantor’s business, properties, assets, goodwill or condition,
financial or otherwise, (ii) any Material Contract being terminated or amended
or any new Material Contract entered into (in which event Borrowers and
Guarantors shall provide Lender with a copy of such Material Contract),
(iii) any order, judgment or decree in excess of $200,000 in the aggregate shall
have been entered against any Borrower or Guarantor any of its or their
properties or assets, (iv) any notification of a material violation of laws or
regulations received by any Borrower or Guarantor which if adversely determined
would result in any material adverse change in any Borrower's or Guarantor’s
business, properties, assets, goodwill or condition, financial or otherwise,
(v) any ERISA Event, and (vi) the occurrence of any Default or Event of Default.
 
 
B-60

--------------------------------------------------------------------------------

 
 
(c) Promptly after the sending or filing thereof, Borrowers shall send to Lender
copies of (i) all reports which Parent or any of its Subsidiaries sends to its
shareholders generally (ii) all reports and registration statements which Parent
or any of its Subsidiaries files with the Securities Exchange Commission, any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc., and such other reports as Lender may hereafter
specifically identify to Administrative Borrower that Lender will reasonably
require be provided to Lender, (iii) all press releases and (iv) all other
statements concerning material changes or developments in the business of a
Borrower or Guarantor made available by any Borrower or Guarantor to the public.
 
(d) Borrowers and Guarantors shall furnish or cause to be furnished to Lender
such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Lender may, from
time to time, reasonably request. If required by any legal process, Lender is
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrowers and Guarantors to any court or
other Governmental Authority or to any Lender or Participant or prospective
Lender or Participant or any Affiliate of any Lender or Participant. Each
Borrower and Guarantor hereby irrevocably authorizes and directs all of
Borrowers’ independent accountants or auditors to deliver to Lender, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Lender such
information as they may have regarding the business of any Borrower and
Guarantor. Any documents, schedules, invoices or other papers delivered to
Lender may be destroyed or otherwise disposed of by Lender one (1) year after
the same are delivered to Lender, except as otherwise designated by
Administrative Borrower to Lender in writing.
 
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,
 
(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except that any wholly-owned
Subsidiary of Parent (other than any Borrower) may merge with and into or
consolidate with any other wholly-owned Subsidiary of Parent (other than any
Borrower), provided, that, each of the following conditions is satisfied as
determined by Lender in good faith: (i) Lender shall have received not less than
ten (10) Business Days' prior written notice of the intention of such
Subsidiaries to so merge or consolidate, which notice shall set forth in
reasonable detail satisfactory to Lender, the persons that are merging or
consolidating, which person will be the surviving entity, the locations of the
assets of the persons that are merging or consolidating, and the material
agreements and documents relating to such merger or consolidation, (ii) Lender
shall have received such other information with respect to such merger or
consolidation as Lender may reasonably request, (iii) as of the effective date
of the merger or consolidation and after giving effect thereto, no Default or
Event of Default shall exist, (iv) Lender shall have received true, correct and
complete copies of all agreements, documents and instruments relating to such
merger or consolidation, including, but not limited to, the certificate or
certificates of merger to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (v) the surviving corporation
shall expressly confirm, ratify and assume the Obligations and the Financing
Agreements to which it is a party in writing, in form and substance satisfactory
to Lender, and Borrowers and Guarantors shall execute and deliver such other
agreements, documents and instruments as Lender may request in connection
therewith;
 
 
B-61

--------------------------------------------------------------------------------

 
 
(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for
 
(i) sales of Inventory in the ordinary course of business,
 
(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of any Borrower
or Guarantor) so long as such sales or other dispositions do not involve
Equipment having an aggregate fair market value in excess of $200,000 for all
such Equipment disposed of in any fiscal year of Borrowers or as Lender may
otherwise agree, and
 
(iii) the issuance and sale by any Borrower or Guarantor of Capital Stock of
such Borrower or Guarantor after the date hereof; provided, that, (A) Lender
shall have received not less than ten (10) Business Days’ prior written notice
of such issuance and sale by such Borrower or Guarantor, which notice shall
specify the parties to whom such shares are to be sold, the terms of such sale,
the total amount which it is anticipated will be realized from the issuance and
sale of such stock and the net cash proceeds which it is anticipated will be
received by such Borrower or Guarantor from such sale, (B) such Borrower or
Guarantor shall not be required to pay any cash dividends or repurchase or
redeem such Capital Stock or make any other payments in respect thereof, except
as otherwise permitted in Section 9.11 hereof, (C) the terms of such Capital
Stock, and the terms and conditions of the purchase and sale thereof, shall not
include any terms that include any limitation on the right of any Borrower to
request or receive Loans or Letters of Credit or the right of any Borrower and
Guarantor to amend or modify any of the terms and conditions of this Agreement
or any of the other Financing Agreements or otherwise in any way relate to or
affect the arrangements of Borrowers and Guarantors with Lender or are more
restrictive or burdensome to any Borrower or Guarantor than the terms of any
Capital Stock in effect on the date hereof, and (D) as of the date of such
issuance and sale and after giving effect thereto, no Default or Event of
Default shall exist or have occurred,
 
(iv) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an existing or future employee stock option or grant or
similar equity plan or 401(k) plans of such Borrower or Guarantor for the
benefit of its employees, directors and consultants, provided, that, in no event
shall such Borrower or Guarantor be required to issue, or shall such Borrower or
Guarantor issue, Capital Stock pursuant to such stock plans or 401(k) plans
which would result in a Change of Control or other Event of Default,
 
 
B-62

--------------------------------------------------------------------------------

 
 
(v) the issuance of the Conversion Shares and the Twincraft Consideration
Shares,
 
(c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
may wind up, liquidate and dissolve, provided, that, each of the following
conditions is satisfied, (i) the winding up, liquidation and dissolution of such
Guarantor shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor shall be duly
and validly transferred and assigned to a Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of
Lender (and Lender shall have received such evidence thereof as Lender may
require) and Lender shall have received such deeds, assignments or other
agreements as Lender may request to evidence and confirm the transfer of such
assets of such Guarantor to a Borrower, (iv) Lender shall have received all
documents and agreements that any Borrower or Guarantor has filed with any
Governmental Authority or as are otherwise required to effectuate such winding
up, liquidation or dissolution, (v) no Borrower or Guarantor shall assume any
Indebtedness, obligations or liabilities as a result of such winding up,
liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Lender shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor to wind up, liquidate or
dissolve, and (vii) as of the date of such winding up, liquidation or
dissolution and after giving effect thereto, no Default or Event of Default
shall exist or have occurred; or
 
(d) agree to do any of the foregoing.
 
9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:
 
(a) the security interests and liens of Lender (for itself and any Affiliate, in
the case of Bank Products);
 
(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;
 
 
B-63

--------------------------------------------------------------------------------

 
 
(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower's, Guarantor’s or
Subsidiary's business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;
 
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;
 
(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;
 
(f)  pledges and deposits of cash by any Borrower or Guarantor after the date
hereof in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;
 
(g)  pledges and deposits of cash by any Borrower or Guarantor after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations and other
similar obligations in each case in the ordinary course of business consistent
with the current practices of such Borrower or Guarantor as of the date hereof;
provided, that, in connection with any performance bonds issued by a surety or
other person, the issuer of such bond shall have waived in writing any rights in
or to, or other interest in, any of the Collateral in an agreement, in form and
substance satisfactory to Lender;
 
(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Borrower or Guarantor located on the premises of such
Borrower or Guarantor (but not in connection with, or as part of, the financing
thereof) from time to time in the ordinary course of business and consistent
with current practices of such Borrower or Guarantor and the precautionary UCC
financing statement filings in respect thereof;
 
 
B-64

--------------------------------------------------------------------------------

 
 
(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Lender may establish a
Reserve with respect thereto; and
 
(j) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.
 
9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:
 
(a) the Obligations;
 
(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $250,000 in the aggregate at any time outstanding so long
as such security interests and mortgages do not apply to any property of such
Borrower, Guarantor or Subsidiary other than the Equipment or Real Property so
acquired, and the Indebtedness secured thereby does not exceed the cost of the
Equipment or Real Property so acquired, as the case may be;
 
(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Lender;
 
(d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to loans by any Borrower or
Guarantor permitted under Section 9.10(g) hereof;
 
(e) unsecured Indebtedness of any Borrower or Guarantor arising after the date
hereof to any third person (but not to any other Borrower or Guarantor),
provided, that, each of the following conditions is satisfied as determined by
Lender: (i) such Indebtedness shall be on terms and conditions reasonably
acceptable to Lender and shall be subject and subordinate in right of payment to
the right of Lender to receive the prior indefeasible payment and satisfaction
in full payment of all of the Obligations pursuant to the terms of an
intercreditor agreement between Lender and such third party, in form and
substance reasonably satisfactory to Lender, (ii) Lender shall have received not
less than ten (10) days prior written notice of the intention of such Borrower
or Guarantor to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Lender the amount of such Indebtedness, the
person or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as Lender may request with respect thereto, (iii) Lender shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, (iv) except as
Lender may otherwise agree in writing, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Lender for
application to the Obligations in such order and manner as Lender may determine
or at Lender's option, to be held as cash collateral for the Obligations, (v) in
no event shall the aggregate principal amount of such Indebtedness incurred
during the term of this Agreement exceed $5,000,000, (vi) as of the date of
incurring such Indebtedness and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (vii) such Borrower and Guarantor shall
not, directly or indirectly, (A) amend, modify, alter or change the terms of
such Indebtedness or any agreement, document or instrument related thereto,
except, that, such Borrower or Guarantor may, after prior written notice to
Lender, amend, modify, alter or change the terms thereof so as to extend the
maturity thereof, or defer the timing of any payments in respect thereof, or to
forgive or cancel any portion of such Indebtedness (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such
Indebtedness (except pursuant to regularly scheduled payments permitted herein),
or set aside or otherwise deposit or invest any sums for such purpose, and
(viii) Borrowers and Guarantors shall furnish to Lender all notices or demands
in connection with such Indebtedness either received by any Borrower or
Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;
 
 
B-65

--------------------------------------------------------------------------------

 
 
(f) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Lender, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) Borrowers and Guarantors shall furnish to Lender all
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be, nothing in this Section 9.9(f) shall be
construed to prohibit Langer from calling the Convertible Notes in accordance
with the terms of Article XIII of the Note Purchase Agreement;
 
(g) the Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant of a Hedge Agreement.
 
 
B-66

--------------------------------------------------------------------------------

 
 
9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all
or a substantial part of the assets or property of any person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:
 
(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;
 
(b) investments in cash or Cash Equivalents, provided, that, (i) no Loans are
then outstanding and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;
 
(c) the existing equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;
 
(d) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor not to exceed the principal amount of $200,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);
 
(e) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Lender, upon Lender's request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Lender may request;
 
(f) obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor, such promissory note shall be endorsed to the order of Lender by such
Borrower or Guarantor and promptly delivered to Lender as so endorsed;
 
(g) loans by a Borrower or Guarantor to another Borrower or Guarantor after the
date hereof, provided, that,
 
 
B-67

--------------------------------------------------------------------------------

 
 
(i) as to all of such loans, (A) within thirty (30) days after the end of each
fiscal month, Borrowers shall provide to Lender a report in form and substance
satisfactory to Lender of the outstanding amount of such loans as of the last
day of the immediately preceding month and indicating any loans made and
payments received during the immediately preceding month, (B) the Indebtedness
arising pursuant to any such loan shall not be evidenced by a promissory note or
other instrument, unless the single original of such note or other instrument is
promptly delivered to Lender upon its request to hold as part of the Collateral,
with such endorsement and/or assignment by the payee of such note or other
instrument as Lender may require, (C) as of the date of any such loan and after
giving effect thereto, the Borrower or Guarantor making such loan shall be
Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,
 
(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Lender to receive the prior final payment and satisfaction in
full of all of the Obligations on terms and conditions acceptable to Lender,
(B) promptly upon Lender’s request, Lender shall have received a subordination
agreement, in form and substance reasonably satisfactory to Lender, providing
for the terms of the subordination in right of payment of such Indebtedness of
such Borrower to the prior final payment and satisfaction in full of all of the
Obligations, duly authorized, executed and delivered by such Guarantor and such
Borrower, and (C) such Borrower shall not, directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness prior to the end
of the then current term of this Agreement;
 
(h) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto and (ii) Borrowers and Guarantors shall furnish to Lender all
notices or demands in connection with such loans and advances either received by
any Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
or sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.
 
9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:
 
(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or occur);
 
 
B-68

--------------------------------------------------------------------------------

 
 
(b) Borrowers and Guarantors may pay dividends to the extent permitted in
Section 9.12 below;
 
(c) any Subsidiary of a Borrower or Guarantor may pay dividends to a Borrower;
 
(d) Borrowers and Guarantors may repurchase Capital Stock consisting of common
stock held by employees pursuant to any employee stock ownership plan thereof
upon the termination, retirement or death of any such employee in accordance
with the provisions of such plan, provided, that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (ii) such repurchase
shall be paid with funds legally available therefor, (iii) such repurchase shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which such Borrower or Guarantor is a party or by which such
Borrower or Guarantor or its or their property are bound, and (iv) the aggregate
amount of all payments for such repurchases in any calendar year shall not
exceed $250,000;
 
(e) Langer may call all or any lesser portion of the Convertible Notes in
accordance with the terms of Article XIII of the Note Purchase Agreement.
 
9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:
 
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower's or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm's length
transaction with an unaffiliated person; or
 
(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except (i) compensation to officers,
employees, consultants, Affiliates and directors for services rendered to such
Borrower or Guarantor, (ii)  payments by any such Borrower to another Borrower
for reasonable out-of-pocket legal and accounting, insurance, corporate or
similar overhead, marketing, Management Fees, payroll and similar types of
services paid for by a Borrower on behalf of such other Borrower, in the
ordinary course of their respective businesses or as the same may be directly
attributable to such Borrower and for the payment of taxes by or on behalf of
such other Borrower; and (iii) pursuant to the agreements set forth on Schedule
9.12 to the Information Certificate.
 
 
B-69

--------------------------------------------------------------------------------

 
 
9.13 Compliance with ERISA. Each Borrower and Guarantor shall, and shall cause
each of its ERISA Affiliates to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal and State law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; (c)not terminate any Pension
Plan so as to incur any material liability to the Pension Benefit Guaranty
Corporation; (d) not allow or suffer to exist any prohibited transac-tion
involving any Plan or any trust created thereunder which would subject such
Borrower, Guarantor or such ERISA Affiliate to a material tax or other liability
on prohibited transactions imposed under Section 4975 of the Code or ERISA;
(e) make all required contributions to any Plan which it is obligated to pay
under Section 302 of ERISA, Section 412 of the Code or the terms of such Plan;
(f) not allow or suffer to exist any accumulated funding deficiency, whether or
not waived, with respect to any such Pension Plan; (g)  not engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; or (h)
not allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any material liability to the Pension Benefit
Guaranty Corporation.
 
9.14 End of Fiscal Years; Fiscal Quarters.  Each Borrower and Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on December 31 of each year and (b) fiscal quarters to
end on March 31, June 30, September 30, and December 31 of each year.
 
9.15 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of such Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complimentary to the
business in which such Borrower or Guarantor is engaged on the date hereof
without the prior written consent of Lender.
 
9.16 Limitation of Restrictions Affecting Subsidiaries.  Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Borrower
or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, and
(vi) the extension or continuation of contractual obligations in existence on
the date hereof; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to Lender than those
encumbrances and restrictions under or pursuant to the contractual obligations
so extended or continued.
 
 
B-70

--------------------------------------------------------------------------------

 
 
9.17 Fixed Charge Coverage. Borrower shall maintain a Fixed Charge Coverage
Ratio of no less than 1.0 to 1.0 at all times that Excess Availability is less
than Three Million ($3,000,000) Dollars.
 
9.18 Intentionally omitted.
 
9.19 License Agreements.
 
(a) Each Borrower and Guarantor shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
material License Agreements to which it is a party to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything that could reasonably be expected to result in a
default under or breach of any of the terms of any material License Agreement,
(iii) not cancel, surrender, modify, amend, waive or release any material
License Agreement in any material respect or any term, provision or right of the
licensee thereunder in any material respect, or consent to or permit to occur
any of the foregoing; except, that, subject to Section 9.19(b) below, such
Borrower or Guarantor may cancel, surrender or release any material License
Agreement in the ordinary course of the business of such Borrower or Guarantor;
provided, that, such Borrower or Guarantor (as the case may be) shall give
Lender not less than fifteen (15) days prior written notice of its intention to
so cancel, surrender and release any such material License Agreement, (iv) give
Lender prompt written notice of any material License Agreement entered into by
such Borrower or Guarantor after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as
Lender may request, (v) give Lender prompt written notice of any material breach
of any obligation, or any default, by any party under any material License
Agreement which if not cured would have a Material Adverse Effect, and deliver
to Lender (promptly upon the receipt thereof by such Borrower or Guarantor in
the case of a notice to such Borrower or Guarantor and concurrently with the
sending thereof in the case of a notice from such Borrower or Guarantor) a copy
of each notice of default and every other notice and other communication
received or delivered by such Borrower or Guarantor in connection with any
material License Agreement which relates to the right of such Borrower or
Guarantor to continue to use the property subject to such License Agreement, and
(vi) furnish to Lender, promptly upon the request of Lender, such information
and evidence as Lender may reasonably require from time to time concerning the
observance, performance and compliance by such Borrower or Guarantor or the
other party or parties thereto with the material terms, covenants or provisions
of any material License Agreement.
 
(b) Each Borrower and Guarantor will either exercise any option to renew or
extend the term of each material License Agreement to which it is a party in
such manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Lender or give Lender prior written notice that
such Borrower or Guarantor does not intend to renew or extend the term of any
such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of such Borrower or
Guarantor to extend or renew any material License Agreement to which it is a
party, Lender shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Lender or in the name and behalf of such Borrower or
Guarantor, as Lender shall determine at any time that an Event of Default shall
exist or have occurred and be continuing. Lender may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder. Any sums so paid by
Lender shall constitute part of the Obligations.
 
 
B-71

--------------------------------------------------------------------------------

 
 
9.20 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
 
9.21 Intentionally omitted.
 
9.22 Costs and Expenses. Borrowers and Guarantors shall pay to Lender on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, syndication,
administr-ation, collection, liquidation, enforcement and defense of the
Obligations, Lender's rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if appl-icable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Lender's customary charges and fees with respect thereto; (c) charges, fees or
expenses charged by any bank or issuer in connection with any Letter of Credit;
(d) costs and expenses of preserving and protecting the Collateral; (e) costs
and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Lender, selling or
otherwise realizing upon the Collateral, and otherwise enforcing the provisions
of this Agreement and the other Financing Agreements or defending any claims
made or threatened against Lender arising out of the transactions contemplated
hereby and thereby (including preparations for and consultations concerning any
such matters); (f) all out-of-pocket expenses and costs heret-ofore and from
time to time hereafter incurred by Lender during the course of periodic field
examinations of the Collateral and such Borrower's or Guarantor’s operations,
plus a per diem charge at Lender’s then standard rate for Lender's examiners in
the field and office (which rate as of the date hereof is $900 per person per
day); and (g) the fees and disbursements of counsel (including legal assistants)
to Lender in connection with any of the foregoing.
 
 
B-72

--------------------------------------------------------------------------------

 
 
9.23 Further Assurances. At the request of Lender at any time and from time to
time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Lender may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied. In the event of such request by Lender, Lender may, at
Lender’s option, cease to make any further Loans or provide any further Letters
of Credit until Lender has received such certificate and, in addition, Lender
has determined that such conditions are satisfied.
 
SECTION 10.  EVENTS OF DEFAULT AND REMEDIES
 
10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:
 
(a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower or Guarantor fails to perform any of the covenants contained in
Sections 9.3, 9.4, 9.13, 9.14, 9.15, and 9.16 of this Agreement and such failure
shall continue for ten (10) days folloinwg Borrower’s receipt of notice from
either Lender or any Governmental Authority; provided, that, such ten (10) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such ten (10) day
period or which has been the subject of a prior failure within a six (6) month
period or (B) an intentional breach by any Borrower or Guarantor of any such
covenant or (iii) any Borrower or Guarantor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;
 
 
B-73

--------------------------------------------------------------------------------

 
 
(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect
 
(c) any Guarantor revokes or terminates or purports to revoke or terminate, or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Lender;
 
(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $200,000 in any one case or in excess of $500,000 in the
aggregate (to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment) and shall remain undischarged or
unvacated for a period in excess of thirty (30) days or execution shall at any
time not be effectively stayed, or any judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against
any Borrower or Guarantor or any of the Collateral having a value in excess of
$25,000;
 
(e) any Guarantor (being a natural person or a general partner of a Guarantor
which is a partnership) dies or any Borrower or Guarantor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;
 
(f) any Borrower or Guarantor makes an assignment for the benefit of creditors,
makes or sends notice of a bulk transfer or calls a meeting of its creditors or
principal creditors in connection with a moratorium or adjustment of the
Indebtedness due to them;
 
(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor or all or any part of its properties and
such petition or application is not dismissed within forty-five (45) days after
the date of its filing or any Borrower or Guarantor shall file any answer
admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;
 
(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor or for all or any part of its property;
 
 
B-74

--------------------------------------------------------------------------------

 
 
(i) any default in respect of any Indebtedness of any Borrower or Guarantor
(other than Indebtedness owing to Lender hereunder), in any case in an amount in
excess of $100,000, which default continues for more than the applicable cure
period, if any, with respect thereto or any default by any Borrower or Guarantor
under any Material Contract, which default continues for more than the
applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto;
 
(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Lender) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);
 
(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$200,000;
 
(l) any Change of Control;
 
(m) the indictment of any Borrower or Guarantor or officer of any Borrower or
Guarantor, or receipt of notice by any Governmental Authority that any Borrower
or Guarantor or any officer of any Borrower or Guarantor is a target of a
criminal investigation, or in either case, as to which there is a reasonable
possibility of an adverse determination, in the good faith determination of
Lender, under any criminal statute, or commencement of criminal or civil
proceedings against such Borrower or Guarantor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $50,000 or (ii) any other
property of any Borrower or Guarantor which is necessary or material to the
conduct of its business;
 
(n) there shall be a material adverse change in the business or assets of any
Borrower or Guarantor after the date hereof; or
 
(o) there shall be an event of default under any of the other Financing
Agreements which remains uncured following any applicable cure period, if any.
 
10.2 Remedies.
 
(a) At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by any Borrower or
Guarantor, except as such notice or consent is expressly provided for hereunder
or required by applicable law. All rights, remedies and powers granted to Lender
hereunder, under any of the other Financing Agreements, the UCC or other
applicable law, are cumulative, not exclusive and enforceable, in Lender's
discr-etion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by any
Borrower or Guarantor of this Agreement or any of the other Financing
Agreements. Lender may, at any time or times, proceed directly against any
Borrower or Guarantor to collect the Obligations without prior recourse to the
Collateral.
 
 
B-75

--------------------------------------------------------------------------------

 
 
(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion, (i) accelerate
the payment of all Obligations and demand immediate payment thereof to Lender,
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), (ii) with or without judicial process or the aid
or assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require any Borrower or Guarantor, at Borrowers’ expense, to assemble and
make available to Lender any part or all of the Collateral at any place and time
designated by Lender, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker's board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with the Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
Guarantor, which right or equity of redemption is hereby expressly waived and
released by Borrowers and Guarantors and/or (vii) terminate this Agreement. If
any of the Collateral is sold or leased by Lender upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by Lender. If notice of disposition of
Collateral is required by law, ten (10) days prior notice by Lender to
Administrative Borrower designating the time and place of any public sale or the
time after which any private sale or other intended disposition of Collateral is
to be made, shall be deemed to be reasonable notice thereof and Borrowers and
Guarantors waive any other notice. In the event Lender institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, each Borrower and Guarantor waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Lender’s request, Borrowers will either, as Lender shall
specify, furnish cash collateral to the issuer to be used to secure and fund
Lender’s reimbursement obligations to the issuer in connection with any Letter
of Credit Obligations or furnish cash collateral to Lender for the Letter of
Credit Obligations. Such cash collateral shall be in the amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Obligations
plus the amount of any fees and expenses payable in connection therewith through
the end of the latest expiration date of the Letters of Credit giving rise to
such Letter of Credit Obligations.
 
 
B-76

--------------------------------------------------------------------------------

 
 
(c) At any time or times that an Event of Default exists or has occurred and is
continuing, Lender may, in its discretion, enforce the rights of any Borrower or
Guarantor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Lender may, in its discretion, at such time or
times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Receivables have been assigned to Lender
and that Lender has a security interest therein and Lender may direct any or all
account debtors, secondary obligors and other obligors to make payment of
Receivables directly to Lender, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables or other obligations included
in the Collateral and thereby discharge or release the account debtor or any
secondary obligors or other obligors in respect thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Receivables or
such other obligations, but without any duty to do so, and Lender shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Lender may deem necessary or desirable for the protection
of its interests. At any time that an Event of Default exists or has occurred
and is continuing, at Lender's request, all invoices and statements sent to any
account debtor shall state that the Accounts and such other obligations have
been assigned to Lender and are payable directly and only to Lender and
Borrowers and Guarantors shall deliver to Lender such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts as Lender may require. In the event any account debtor
returns Inventory when an Event of Default exists or has occurred and is
continuing, Borrowers shall, upon Lender's request, hold the returned Inventory
in trust for Lender, segregate all returned Inventory from all of its other
property, dispose of the returned Inventory solely according to Lender's
instructions, and not issue any credits, discounts or allowances with respect
thereto without Lender's prior written consent.
 
(d) To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner (which duties cannot be waived
under such law), each Borrower and Guarantor acknowledges and agrees that it is
not commercially unreasonable for Lender (i) to fail to incur expenses
reasonably deemed significant by Lender to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain consents of any Governmental Authority
or other third party for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
account debtors, secondary obligors or other persons obligated on Collateral or
to remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as any Borrower or Guarantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Lenders against
risks of loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Each Borrower
and Guarantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Lender would not be
commercially unreasonable in the exercise by any Lender of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Borrower or Guarantor or to impose
any duties on Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.
 
 
B-77

--------------------------------------------------------------------------------

 
 
(e) For the purpose of enabling Lender to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Lender, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Guarantor, to use, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and general
intangibles now owned or hereafter acquired by any Borrower or Guarantor,
wherever the same maybe located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.
 
(f) At any time an Event of Default exists or has occurred and is continuing,
Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in accordance with the terms
hereof, whether or not then due or may hold such proceeds as cash collateral for
the Obligations. Borrowers and Guarantors shall remain liable to Lender for the
payment of any deficiency with interest at the highest rate provided for herein
and all costs and expenses of collection or enforcement, including attorneys'
fees and expenses.
 
(g) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, Lender may, at Lender’s option, without notice, (i) cease making
Loans or arranging for Letters of Credit or reduce the lending formulas or
amounts of Loans and Letters of Credit available to Borrowers and/or (ii)
terminate any provision of this Agreement providing for any future Loans or
Letters of Credit to be made by Lender to Borrowers and/or (iii) establish such
Reserves as Lender determines, without limitation or restriction,
notwithstanding anything to the contrary contained herein.
 
 
B-78

--------------------------------------------------------------------------------

 
 
SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW       
 
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.
 
(b) Borrowers, Guarantors and Lender irrevocably consent and submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York and the
United States District Court for the Eastern District of New York, whichever
Lender may elect, and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Lender shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Lender deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its or their property).
 
(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Lender’s option,
by service upon any Borrower or Guarantor (or Administrative Borrower on behalf
of such Borrower or Guarantor) in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, such Borrower or
Guarantor shall appear in answer to such process, failing which such Borrower or
Guarantor shall be deemed in default and judgment may be entered by Lender
against such Borrower or Guarantor for the amount of the claim and other relief
requested.
 
(d) BORROWERS, GUARANTORS AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS,
GUARANTORS AND LENDER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT ANY BORROWER, ANY GUARANTOR OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
B-79

--------------------------------------------------------------------------------

 
 
(e) Lender shall not have any liability to any Borrower or Guarantor (whether in
tort, contract, equity or otherwise) for losses suffered by such Borrower or
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Lender , that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct. In any such litigation, Lender shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement. Each Borrower and Guarantor: (i) certifies that neither Lender nor
any representative, agent or attorney acting for or on behalf of Lender has
represented, expressly or otherwise, that Lender would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Lender is relying upon,
among other things, the waivers and certifications set forth in this Section
11.1 and elsewhere herein and therein.
 
11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Lender may elect to
give shall entitle such Borrower or Guarantor to any other or further notice or
demand in the same, similar or other circumstances.
 
11.3 Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender, and
as to amendments, as also signed by an authorized officer of Borrowers. Lender
shall not, by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.
 
 
B-80

--------------------------------------------------------------------------------

 
 
11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
 
11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Lender, and its officers, directors, agents, employees,
advisors and counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except that Borrowers and Guarantors shall not have any obligation under
this Section 11.5 to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of Borrowers or
Guarantors as to any other Indemnitee). To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrowers and Guarantors shall pay
the maximum portion which it is permitted to pay under applicable law to Lender
in satisfaction of indemnified matters under this Section. To the extent
permitted by applicable law, no Borrower or Guarantor shall assert, and each
Borrower and Guarantor hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby. No Indemnitee referred to above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
 
SECTION 12.  TERM OF AGREEMENT; MISCELLANEOUS
 
12.1 Term.
 
(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof (the “Effective Date”) and shall
continue in full force and effect for a term ending on September 30, 2011 (the
“Renewal Date”), and from year to year thereafter, unless sooner terminated
pursuant to the terms hereof. Lender may, at its option, terminate this
Agreement and the other Financing Agreements, or Administrative Borrower or any
Borrower may terminate this Agreement and the other Financing Agreements, each
case, effective on the Renewal Date or on the anniversary of the Renewal Date in
any year by giving to the other party at least sixty (60) days prior written
notice; provided, that, this Agreement and all other Financing Agreements must
be terminated simultaneously. In addition, Borrowers may terminate this
Agreement at any time upon ten (10) days prior written notice to Lender (which
notice shall be irrevocable) and Lender may, at its option, terminate this
Agreement at any time on or after an Event of Default. Upon the Renewal Date or
any other effective date of termination of the Financing Agreements, Borrowers
shall pay to Lender all outstanding and unpaid Obligations and shall furnish
cash collateral to Lender (or at Lender’s option, a letter of credit issued for
the account of Borrowers and at Borrowers’ expense, in form and substance
satisfactory to Lender, by an issuer acceptable to Lender and payable to Lender
as beneficiary) in such amounts as Lender determines are reasonably necessary to
secure Lender and Lenders from loss, cost, damage or expense, including
attorneys' fees and expenses, in connection with any contingent Obligations,
including issued and outstanding Letters of Credit Obligations and checks or
other payments provisionally credited to the Obligations and/or as to which
Lender has not yet received final and indefeasible payment and any continuing
obligations of Lender pursuant to any Deposit Account Control Agreement. The
amount of such cash collateral (or letter of credit, as Lender may determine) as
to any Letter of Credit Obligations shall be in the amount equal to one hundred
ten (110%) percent of the amount of the Letter of Credit Obligations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of the Letters of Credit giving rise to such
Letter of Credit Obligations. Such payments in respect of the Obligations and
cash collateral shall be remitted by wire transfer in Federal funds to the
Lender Payment Account or such other bank account of Lender, as Lender may, in
its discretion, designate in writing to Administrative Borrower for such
purpose. Interest shall be due until and including the next Business Day, if the
amounts so paid by Borrowers to the Lender Payment Account or other bank account
designated by Lender are received in such bank account later than 12:00 noon,
New York time.
 
 
B-81

--------------------------------------------------------------------------------

 
 
(b) No termination of this Agreement or any of the other Financing Agreements
shall relieve or discharge any Borrower or Guarantor of its respective duties,
obligations and covenants under this Agreement or any of the other Financing
Agreements until all Obligations have been fully and finally discharged and
paid, and Lender's continuing security interest in the Collateral and the rights
and remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each Borrower and Guarantor
waives any rights it may have under the UCC to demand the filing of termination
statements with respect to the Collateral and Lender shall not be required to
send such termination statements to Borrowers or Guarantors, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid and satisfied
in full in immediately available funds.
 
(c) If for any reason this Agreement is terminated on or prior to the second
anniversary of the Effective Date for any reason other than a refinancing with
another division of Lender, in view of the impracticality and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of Lender’s lost profits as a result thereof, Borrowers
agree to pay to Lender, upon the effective date of such termination, an early
termination fee in the amount equal to one-half of one (.5%) percent of the
Maximum Credit. In the event that at a time prior to the second anniversary of
the Effective Date, Parent has requested authorization to make an acquisition
and Lender has declined such request and Borrower has notified Lender that it is
terminating this Agreement and paying off the Obligations in full, Borrower
shall pay Lender, upon the effective date of such termination, an early
termination fee in an amount equal to one-quarter of one (.25%) percent of the
Maximum Credit.
 
 
B-82

--------------------------------------------------------------------------------

 
 
Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrowers and
Guarantors agree that it is reasonable under the circumstances currently
existing (including, but not limited to, the borrowings that are reasonably
expected by Borrowers hereunder and the interest, fees and other charges that
are reasonably expected to be received by Lender). In addition, Lender shall be
entitled to such early termination fee upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h) hereof which occurs on or
prior to the second anniversary of the Effective Date, even if Lender does not
exercise the right to terminate this Agreement, but elects, at its option, to
provide financing to any Borrower or permit the use of cash collateral under the
United States Bankruptcy Code. The early termination fee provided for in this
Section 12.1 shall be deemed included in the Obligations.
 
12.2 Interpretative Provisions.
 
(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
 
(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.
 
(c) All references to any Borrower, Guarantor and Lender pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
 
(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.
 
(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender.
 
 
B-83

--------------------------------------------------------------------------------

 
 
(g) All references to the term “good faith” used herein when applicable to
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned. Borrowers
and Guarantors shall have the burden of proving any lack of good faith on the
part of Lender alleged by any Borrower or Guarantor at any time.
 
(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Lender prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
 
(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
 
(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
 
(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Lender and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.
 
 
B-84

--------------------------------------------------------------------------------

 
 
12.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. Notices delivered through electronic communications
shall be effective to the extent set forth in Section 13.3(b) below. All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):
 
If to any Borrower
or Guarantor:
Langer, Inc.
450 Commack Road
Deer Park, New York 11729
Attention: W. Gray Hudkins
Telephone No.: 631 667 1200
Telecopy No.:631 667 1203
   
with a copy to:
Kane Kessler P.C.
1350 Avenue of the Americas
New York, New York 10019
Attention: Steven E. Cohen, Esq.
Telephone No.: (212) 541 6222
Telecopy No.: (212) 245 3009
   
If to Lender:
Wachovia Bank, National Association
1133 Avenue of the Americas
New York, New York 10036
Attention: Marc J. Breier
Telephone No. (212) 545-4506
Telecopy No.: (212) 545-4283
   
With a copy to
Ruskin Moscou Faltischek, P.C.
East Tower, 15th Floor
1425 RexCorp Plaza
Uniondale, NY 11556-1425
Attention: Jeffrey A. Wurst, Esq.
Telephone No: (516) 663-6535
Telecopy No.: (516) 663-6735

 
(a) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Lender or as otherwise determined
by Lender. Lender or any Borrower or Guarantor may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided, that, approval
of such procedures may be limited to particular notices or communications.
Unless Lender otherwise requires, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.
 
 
B-85

--------------------------------------------------------------------------------

 
 
12.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
 
12.5 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender and Borrowers and their respective
successors and assigns, except that Borrowers may not assign their rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Lender. Any such
purported assignment without such express prior written consent shall be void.
Lender may, after notice to Administrative Borrower, assign its rights and
delegate its obligations under this Agreement and the other Financing Agreements
and further may assign, or sell participations in, all or any part of the Loans,
the Letters of Credit or any other interest herein to another financial
institution or other person on terms and conditions acceptable to Lender.
 
12.6 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instru-ments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
 
12.7 USA Patriot Act. Lender hereby notifies Borrowers and Guarantors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each person or corporation who opens an
account and/or enters into a business relationship with it, which information
includes the name and address of Borrowers and Guarantors and other information
that will allow such Lender to identify such person in accordance with the Act
and any other applicable law. Borrowers and Guarantors are hereby advised that
any Loans or Letters of Credit hereunder are subject to satisfactory results of
such verification.
 
 
B-86

--------------------------------------------------------------------------------

 
 
12.8 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
 


 
(SIGNATURES FOLLOW)
 

 
B-87

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender, Borrowers and Guarantors have caused these presents
to be duly executed as of the day and year first above written.
 
LENDER
BORROWERS AND GUARANTORS
   
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: ______________________________
Peter Provenzale
Director
LANGER, INC.
 
By: ______________________________
W. Gray Hudkins
President and Chief Executive Officer
     
SILIPOS, INC.
 
By: ______________________________
W. Gray Hudkins
President
     
TWINCRAFT, INC
 
By: ______________________________
W. Gray Hudkins
Executive Chairman
     
REGAL MEDICAL, INC.
 
By: ______________________________
W. Gray Hudkins
President
   



 
B-88

--------------------------------------------------------------------------------

 